               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 1 of 45




 1                                                               The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT TACOMA
 9    THE GEO GROUP, INC.,
10                                       Plaintiff,         No. 3:18-CV-05233-RBL
11             v.                                           PLAINTIFF’S OPPOSITION TO
                                                            DEFENDANT’S CROSS-
12    CITY OF TACOMA, a Washington municipal                MOTION FOR SUMMARY
      corporation,                                          JUDGMENT AND REPLY TO
13                                                          DEFENDANT’S OPPOSITION
                                         Defendant.         TO PLAINTIFF’S MOTION
14                                                          FOR SUMMARY JUDGMENT
15

16

17

18
19

20

21

22

23

24

25

26

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                            Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL)                                                             L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                         920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 2 of 45




 1                                                   TABLE OF CONTENTS
 2                                                                                                                                          Page
      I.     FACTS .............................................................................................................................. 2
 3
             A.         The City Targeted the NWDC with the 2017 Interim and Modified
 4                      Interim Ordinances. .............................................................................................. 2
 5
             B.         The City Passes the Permanent 2018 Ordinance, Which Targets and
 6                      Restricts Only the NWDC. ................................................................................... 4

 7           C.         The City Alleges it Did Not Mean To Discriminate Against the NWDC
                        But Takes No Action to Correct the Error Until About a Year and a Half
 8                      After this Litigation Commenced. ........................................................................ 6
 9           D.         The City Agrees to File Cross-Partial Summary Judgment Motions on
10                      the Supremacy Clause Claim only, Inducing Plaintiff to Delay
                        Depositions. .......................................................................................................... 7
11
      II.    ARGUMENT ................................................................................................................... 8
12
             A.         Plaintiff Has Standing and Its Supremacy Clause Claim is Ripe for
13                      Review. ................................................................................................................. 8
14                      1.         The dispute satisfies constitutional and prudential justiciability. ............. 9
15                                 a.          The final decision standard does not apply to Supremacy
16                                             Clause claims. ............................................................................. 11

17                                 b.          Plaintiff’s challenge is facial and thus not subject to a
                                               final decision requirement. ......................................................... 12
18
                                   c.          Seeking a final decision from the City would be futile. ............. 13
19
                        2.         The Court should ignore the City’s improper attempt to dismiss
20                                 Plaintiff’s other constitutional claims, which are ripe in any case. ........ 15
21           B.         The Ordinance Prohibits Any NWDC Expansion or Major Modification,
22                      by Conditional Use Permit or Otherwise............................................................ 16

23           C.         Intergovernmental Immunity .............................................................................. 18

24                      1.         The City argues that derivative sovereign immunity does not
                                   apply to Plaintiff in this case, where Plaintiff has raised no such
25                                 argument. ................................................................................................ 18
26                      2.         The Ordinance is a textbook example of a direct regulation of the
27                                 NWDC property and therefore is invalid. .............................................. 20
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
     (3:18-CV-05233-RBL) - i                                                                                   Davis Wright Tremaine LLP
                                                                                                                        L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                            920 Fifth Avenue, Suite 3300
                                                                                                                    Seattle, WA 98104-1610
                                                                                                             206.622.3150 main · 206.757.7700 fax
             Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 3 of 45



                       3.         The Ordinance discriminates against the NWDC because it
 1                                continues to treat the NWDC differently than correctional
                                  facilities and because the City understood that the Ordinance
 2
                                  would place new restrictions on the NWDC only. ................................. 24
 3
             D.        Preemption .......................................................................................................... 27
 4
                       1.         Congress has occupied the field regarding detention centers. ................ 28
 5
                       2.         The Ordinance is an obstacle to accomplishing the full purpose of
 6                                Congress. ................................................................................................ 29
 7                     3.         The statutory framework, structure, and purpose of federal
 8                                immigration law expressly preempts any state or local law the
                                  purports to regulate federal immigration detention facilities. ................ 30
 9
             E.        Plaintiff is Entitled to Injunctive and Declaratory Relief. .................................. 31
10
                       1.         Plaintiff is entitled to injunctive relief. ................................................... 31
11
                       2.         Plaintiff is entitled to declaratory relief. ................................................. 32
12
             F.        Plaintiff is Entitled to Attorneys’ Fees Under 42 U.S.C. § 1988. ...................... 33
13
      III.   CONCLUSION .............................................................................................................. 35
14

15

16

17

18
19

20

21

22

23

24

25

26

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
     (3:18-CV-05233-RBL) - ii                                                                               Davis Wright Tremaine LLP
                                                                                                                     L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                         920 Fifth Avenue, Suite 3300
                                                                                                                 Seattle, WA 98104-1610
                                                                                                          206.622.3150 main · 206.757.7700 fax
                Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 4 of 45



                                                  TABLE OF AUTHORITIES
 1
                                                                                                                                    Page(s)
 2

 3    Federal Cases

 4    8679 Trout, LLC v. N. Tahoe Pub. Utilities Dist.,
         No. 2:10CV01569MCE EFB, 2010 WL 3521952 (E.D. Cal. Sept. 8, 2010) ..................12, 13
 5
      AES Sparrows Point LNG, LLC v. Smith,
 6       470 F. Supp. 2d 586 (D. Md. 2007).......................................................................................11
 7    Arizona Dream Act Coal. v. Brewer,
          757 F.3d 1053 (9th Cir. 2014) ...............................................................................................32
 8
 9    Bilbrey by Bilbrey v. Brown,
          738 F.2d 1462 (9th Cir. 1984) ...............................................................................................32
10
      Blackburn v. U.S.,
11       100 F.3d 1426 (9th Cir. 1996) .........................................................................................20, 21

12    Blue Sky Entm’t, Inc. v. Town of Gardiner,
         711 F. Supp. 678 (N.D.N.Y. 1989) .......................................................................................12
13
      Boeing Co. v. Movassaghi,
14
         768 F.3d 832 (9th Cir. 2016) ...............................................................................18, 19, 20, 23
15
      Campbell-Ewald Co. v. Gomez,
16      136 S. Ct. 663 (2016) ......................................................................................................19, 23

17    City of Auburn v. Qwest Corp.,
          260 F.3d 1160 (9th Cir. 2001), overruled on other grounds .................................................11
18
      City of New Rochelle v. Town of Mamaroneck,
19        111 F. Supp. 2d 353 (S.D.N.Y. 2000) ...................................................................................13
20
      Concrete Corp. v. Town of Roxbury,
21       442 F.3d 159 (3d Cir. 2006) ..................................................................................................13

22    Corn v. City of Lauderdale Lakes,
         816 F.2d 1514 (11th Cir. 1987) .............................................................................................14
23
      Cty. of Santa Clara v. Trump,
24       250 F. Supp. 3d 497 (N.D. Cal.) ............................................................................................11
25
      Del Monte Dunes at Monterey, Ltd. v. City of Monterey,
26       920 F.2d 1496 (9th Cir.1990) ................................................................................................35

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
     (3:18-CV-05233-RBL) - iii                                                                            Davis Wright Tremaine LLP
                                                                                                                   L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                       920 Fifth Avenue, Suite 3300
                                                                                                               Seattle, WA 98104-1610
                                                                                                        206.622.3150 main · 206.757.7700 fax
                Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 5 of 45



      Desert Outdoor Advert., Inc. v. City of Moreno Valley,
 1       103 F.3d 814 (9th Cir. 1996) ...........................................................................................13, 14
 2    eBay Inc. v. MercExchange, L.L.C.,
 3       547 U.S. 388, 126 S. Ct. 1837, 164 L. Ed. 2d 641 (2006) ....................................................31

 4    English v. General Elec. Co.,
         496 U.S. 72, 110 S.Ct 2270 (1990) .......................................................................................29
 5
      Fisher v. Durham,
 6       881 F.2d 1083 (9th Cir. 1989) ...............................................................................................25
 7    Franklin California Tax-Free Tr. v. Puerto Rico,
 8       805 F.3d 322 (1st Cir. 2015) ...........................................................................................11, 13

 9    Gerling Global Reinsurance Corp. of Am. v. Garamendi,
         400 F.3d 803 (9th Cir.2005) ............................................................................................33, 34
10
      Goodyear Atomic Corp. v. Miller,
11       486 U.S. 174, 108 S.Ct. 1704 (1988) ....................................................................................20
12    Hacienda Valley Mobile Estates v. City of Morgan Hill,
         353 F.3d 651 (9th Cir. 2003) .................................................................................................12
13

14    Herrington v. Cty. of Sonoma,
         857 F.2d 567 (9th Cir. 1988) ...........................................................................................13, 14
15
      Hoagland v. Town of Clear Lake, Ind.,
16       415 F.3d 693 (7th Cir. 2005) .................................................................................................11
17    Hoehne v. Cty. of San Benito,
         870 F.2d 529 (9th Cir. 1989) ...........................................................................................14, 15
18
      Keifer & Keifer v. Reconstruction Finance Corp.,
19
         306 U.S. 381, 59 S. Ct. 516 (1939) .......................................................................................19
20
      Lamb v. Martin Marietta Energy Sys., Inc.,
21       835 F. Supp. 959 (W.D. Ky. 1993) .......................................................................................19

22    Legal Def. Grp. v. Adams,
         657 F.2d 1118 (9th Cir. 1981) ...............................................................................................33
23
      Maher v. Gagne,
24
        448 U.S. 122, 100 S.Ct. 2570, 65 L.Ed.2d 653 (1980) .........................................................33
25
      Mariners of Richardson Bay v. Richardson Bay Reg’l Agency,
26      872 F.2d 429, 1989 WL 36756 (9th Cir. 1989) .....................................................................12

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
     (3:18-CV-05233-RBL) - iv                                                                            Davis Wright Tremaine LLP
                                                                                                                  L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                      920 Fifth Avenue, Suite 3300
                                                                                                              Seattle, WA 98104-1610
                                                                                                       206.622.3150 main · 206.757.7700 fax
                Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 6 of 45



      McCulloch v. Maryland,
 1      17 U.S. (4 Wheat.) 316, 4 L.Ed. 579 (1819) .........................................................................22
 2    Melendres v. Arpaio,
 3       695 F.3d 990 (9th Cir. 2012) .................................................................................................32

 4    Monterey Mech. Co. v. Wilson,
        125 F.3d 702 (9th Cir. 1997) .................................................................................................32
 5
      Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n,
 6       461 U.S. 190, 103 S. Ct. 1713 (1983) ...................................................................................10
 7    Pac. Legal Found. v. State Energy Res. Conservation & Dev. Comm’n,
 8       659 F.2d 903 (9th Cir. 1981) ...................................................................................................8

 9    Shanks v. Dressel,
         540 F.3d 1082 (9th Cir. 2008) ...............................................................................................35
10
      Susan B. Anthony List v. Driehaus,
11       573 U.S. 149, 134 S. Ct. 2334 (2014) ...................................................................................10
12    Thomas v. Anchorage Equal Rights Comm’n,
         220 F.3d 1134 (9th Cir. 2000) .................................................................................................8
13

14    Toll v. Moreno,
          458 U.S. 1, 102 S. Ct. 2977 (1982) .................................................................................27, 28
15
      U.S. Postal Serv. v. City of Berkeley,
16       228 F. Supp. 3d 963 (N.D. Cal. 2017) .............................................................................10, 26
17    U.S. Postal Serv. v. City of Hollywood, Fla.,
         974 F. Supp. 1459 (S.D. Fla. 1997) .................................................................................12, 22
18
      U.S. Postal Service v. City of Berkeley,
19
         No. C 16-04815 WHA, 2018 WL 2188853 (N.D. Cal. May 14, 2018) ..........................25, 26
20
      U.S. Postal Service v. Town of Greenwich,
21       901 F. Supp. 500 (D. Conn., 1995) .................................................................................22, 31

22    U.S. v. City of Pittsburg, Cal.,
         661 F.2d 783 (9th Cir. 1981) .................................................................................................29
23
      U.S. v. Pennsylvania Environmental Hearing Board,
24
         584 F.2d 1273 (3rd. 1978) .....................................................................................................23
25
      U.S. v. Town of Windsor,
26       496 F.Supp. 581 (D. Conn. 1980) ...................................................................................22, 23

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
     (3:18-CV-05233-RBL) - v                                                                              Davis Wright Tremaine LLP
                                                                                                                   L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                       920 Fifth Avenue, Suite 3300
                                                                                                               Seattle, WA 98104-1610
                                                                                                        206.622.3150 main · 206.757.7700 fax
                Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 7 of 45



      United States v. Arizona,
 1       641 F.3d 339 (9th Cir. 2011), reversed on other grounds by 567 U.S. 387,
         132 S. Ct. 2492 (2012) ..........................................................................................................27
 2

 3    United States v. Boyd,
         378 U.S. 39, 84 S. Ct. 1518 (1964) .................................................................................19, 20
 4
      United States v. Braren,
 5       338 F.3d 971 (9th Cir. 2003) ...................................................................................................9
 6    United States v. California,
         921 F.3d 865 (9th Cir. 2019) ......................................................................................... passim
 7

 8    United States v. City of Arcata,
         629 F.3d 986 (9th Cir. 2010) .....................................................................................21, 22, 26
 9
      United States v. Locke,
10       529 U.S. 89, 120 S. Ct. 1135 (2000) .....................................................................................27

11    Valle del Sol Inc. v. Whiting,
         732 F.3d 1006 (9th Cir. 2013) ...............................................................................................27
12
      Verizon Wireless LLC v. City of Rio Rancho,
13
         476 F. Supp. 2d 1325 (D.N.M. 2007) ....................................................................................13
14
      Washington v. GEO,
15      2018 WL 6448778 ...........................................................................................................23, 25

16    Washington v. GEO,
        283 F.Supp.3d 967 (W.D. Wash. 2017) ..........................................................................28, 29
17
      Washington v. GEO Group, Inc.,
18      Case No. 3:17-cv-5806-RJB, 2019 WL 3565105 (W.D. Wash. Aug. 6, 2019) ............ passim
19
      Westmark Dev. Corp. v. City of Burien,
20       504 F. App’x 560 (9th Cir. 2013) ..........................................................................................33

21    Wolfson v. Brammer,
         616 F.3d 1045 (9th Cir. 2010) .................................................................................................9
22
      State Cases
23
      Ellensburg Cement v. Kittitas Cty.,
24
          179 Wn.2d 737 (2014) (en banc) ...........................................................................................17
25
      Federal Statutes
26
      8 U.S.C. § 1231(a) & (g) .............................................................................................................28
27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
     (3:18-CV-05233-RBL) - vi                                                                                Davis Wright Tremaine LLP
                                                                                                                      L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                          920 Fifth Avenue, Suite 3300
                                                                                                                  Seattle, WA 98104-1610
                                                                                                           206.622.3150 main · 206.757.7700 fax
                 Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 8 of 45



      8 U.S.C. § 1231(g)(1) ..................................................................................................................29
 1
      8 U.S.C. § 1231(g)(2) ..................................................................................................................29
 2
      39 U.S.C. § 401(5) .......................................................................................................................31
 3

 4    40 U.S.C. Chapter 33 ...................................................................................................................30

 5    40 U.S.C. § 3301(a)(5) ................................................................................................................31

 6    40 U.S.C. § 3301(b) .....................................................................................................................30

 7    40 U.S.C. § 3312(c) .....................................................................................................................30
 8    42 U.S.C. § 1988 .........................................................................................................................33
 9    Immigration and Nationality Act § 241(g) (8 U.S.C. § 1231(g)) ................................2, 28, 30, 31
10
      Rules
11
      FRE 801(c) ..............................................................................................................................7, 25
12
      FRE 802 .........................................................................................................................................7
13
      Constitutional Provisions
14
      U.S. Constitution Article III ..........................................................................................................9
15
      U.S. Constitution Supremacy Clause ..........................................................................................20
16
      Other Authorities
17

18    : http://cityoftacoma.granicus.com/MediaPlayer.php?view_id=3&clip_id=2942
           (last visited September 3, 2019) ..............................................................................................5
19
      : http://cityoftacoma.granicus.com/MediaPlayer.php?view_id=4&clip_id=2363
20         (last visited September 3, 2019) ..............................................................................................3
21    : http://cityoftacoma.granicus.com/MediaPlayer.php?view_id=4&clip_id=2455
           (last visited September 3, 2019) ..............................................................................................4
22

23

24

25

26

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
     (3:18-CV-05233-RBL) - vii                                                                                      Davis Wright Tremaine LLP
                                                                                                                             L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                                 920 Fifth Avenue, Suite 3300
                                                                                                                         Seattle, WA 98104-1610
                                                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 9 of 45




 1             The City’s Motion misapprehends the facts and misapplies the law. The City argues that

 2    Plaintiff’s Supremacy Clause claim should be dismissed because there is no “final decision”—

 3    no Conditional Use Permit denial and no variance. But the final decision requirement applies to

 4    neither Supremacy Clause claims nor facial constitutional challenges, and Plaintiff’s claim at

 5    issue in the instant cross-motions is both. The City asserts that the Ordinance might not restrict

 6    the Northwest Detention Center (“NWDC”) because Plaintiff can apply for a Conditional Use

 7    Permit. But the City ignores that the Ordinance’s plain language explicitly forecloses the

 8    possibility of a Conditional Use Permit for the NWDC unless Plaintiff physically picks up and

 9    moves the NWDC to a separate area of the City, which is obviously impossible. This fact

10    underscores another reason why seeking a Conditional Use Permit is not required for Plaintiff

11    to bring its Supremacy Clause or other claims—any such effort would be futile.

12             The City next argues that Plaintiff is not immune from the Ordinance under the theory

13    of derivative sovereign immunity. But that immunity and intergovernmental immunity are

14    different, even though both stem from the Supremacy Clause. The City further confuses case

15    law interpreting the two separate intergovernmental immunity analyses—direct regulation and

16    nondiscrimination. Regarding the former, the City acknowledges that direct regulation occurs if

17    the Ordinance regulates federal property. Because federal contractors are treated the same as

18    the federal government for purposes of intergovernmental immunity, this test is clearly satisfied

19    because the Ordinance, by its very nature, regulates the NWDC property. The Ordinance

20    further violates the nondiscrimination prong because, on its face (and as the City admits), it

21    treats the NWDC differently than local government-run correctional facilities. And even if it

22    did not, the City ignores a critical fact in this case—the City passed the Ordinance with full

23    knowledge and understanding that the Ordinance would inflict new restrictions on the NWDC

24    and the NWDC alone.

25             The City’s preemption arguments likewise fail. The City argues that there is a

26    presumption against preemption but ignores that this presumption does not apply when the

27    subject matter is “an area where there has been a history of significant federal presence,”
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                 Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 1                                                              L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                              920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 10 of 45




 1    including federal immigration and detention. As the Courts have recognized, the Immigration

 2    and Nationality Act occupies the field of federal immigration law and explicitly includes

 3    federal immigration detention centers that the federal government leases from third parties like

 4    Plaintiff.

 5             Plaintiff is a federal contractor that operates the NWDC for the exclusive use and

 6    benefit of the federal government and its federal immigration law enforcement functions. The

 7    Ordinance is a regulation on the NWDC and prohibits the NWDC from ever expanding or

 8    undergoing modifications. The City has always known the Ordinance would have this effect

 9    but has nonetheless stayed the course. Plaintiff’s Supremacy Clause claim is ripe for

10    adjudication. The Court should grant Plaintiff’s Motion for Partial Summary Judgment and

11    deny the City’s Motion for Summary Judgment.

12                                                    I.       FACTS
13             A.        The City Targeted the NWDC with the 2017 Interim and Modified Interim
                         Ordinances.
14
               The City’s Interim Emergency Ordinance 28417 (“Interim Ordinance”), which the City
15
      Council enacted on March 7 2017, singled out the NWDC by name, legally differentiated the
16
      NWDC from local government-run correctional facilities, noted that the NWDC might expand,
17
      and rendered the NWDC (and only the NWDC) “as an unpermitted use in all zoning districts”
18
      throughout the City, thereby making further expansion unlawful. Declaration of Clayton P.
19
      Graham (“Graham Decl.”), ¶ 2, & Ex. A. City correspondence from the same day the Interim
20
      Ordinance passed shows that the City considered and understood that the Interim Ordinance
21
      would be limited in its effect to the NWDC and would not affect other, similar correctional
22
      facilities. Graham Decl., ¶ 3, & Ex. B.1 Also that same day, Councilmember Robert Thoms
23
      stated that he had concerns about the NWDC’s expansion and that citizens did not want the
24

25
      1
26      In response to Councilmember inquiries regarding the NWDC and the effect of the Interim Ordinance, on March
       7, 2017, Tacoma Assistant City Manager Mark Lauzier wrote: “Regulations impact on public custody facilities
27     such as Remann Hall. Since the regulation impacts private correctional facilities, it should not impact facilities
       owned and operated by the public.”
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 2                                                                           L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                           920 Fifth Avenue, Suite 3300
                                                                                                   Seattle, WA 98104-1610
                                                                                            206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 11 of 45




 1    NWDC in Tacoma anymore.2 Councilmember Conor McCarthy likewise stated on the record

 2    that policy issues related to the NWDC justified the emergent nature of the Interim Ordinance.3

 3    On April 21, 2017, less than two months after voting in favor of the Interim Ordinance,

 4    Councilmember Anders Ibsen wrote: “I’m not a GEO Group fan by any means…. I was proud

 5    to vote for the land use decision to limit their ability to expand their footprint, and will continue

 6    to advocate for local and national policies that benefit immigrant communities rather than

 7    pander to fearmongering.” Graham Decl., ¶ 4, & Ex. C.

 8             On May 9, 2017, the City Council enacted Ordinance No. 28429, which extended the

 9    Interim Ordinance by a year with modifications, including the removal of explicit reference to

10    the NWDC. Id. at ¶ 5, & Ex. D. Removing the NWDC’s name, however, did not reflect a

11    change in the City Council’s intent to restrict the NWDC. About two and a half weeks before

12    the May 9 vote, a letter from then-City Planning Commission Chairperson Chris Beale to the

13    City Council regarding the Modified Interim Ordinance stated:

14                  The Commission also acknowledges the sentiment of the community
                    regarding immigration, social justice and associated issues. President
15                  Donald Trump’s xenophobic and racist rhetoric, coupled with his stated
                    desire to expand detention and deportation efforts, runs in direct conflict
16                  with the city’s adopted policy to be a welcoming, inclusive, equitable and
                    socially just community. In my view, the Commission is committed to
17                  opposing Trump’s immigration policies and addressing these issues in the
                    immediate future is a priority.
18
      Id. at ¶ 6, & Ex. E. The City Council was informed again that the Ordinance would only affect
19
      the NWDC because “[b]oth of the public correctional facilities in the city (Pierce County Jail
20
      and Remann Hall) are non-conforming.” Id. Also about two weeks prior, Councilmember Ryan
21
      Mello stated at a City Council meeting, “I’m not under the impression that we’re going to close
22
      down the center tomorrow or anytime soon, unfortunately,”4 and Councilmember Lauren
23

24
      2
         See March 7, 2017 Tacoma City Council Study Session, starting at 2:36:15 (via video archive), located at the
25     following municipal link: http://cityoftacoma.granicus.com/MediaPlayer.php?view_id=4&clip_id=2363 (last
       visited September 3, 2019). Although Councilmember Thoms is not visible in the video, Plaintiff understands the
26     comment to be his based on video’s context.
       3
         Id., starting at 2:43:00. Although Councilmember McCarthy is not visible in the video, Plaintiff understands the
27     comment to be his based on the video’s context.
       4
         Graham Decl., ¶ 7, & Ex. F at 78:11-14.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                              Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 3                                                                         L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                            920 Fifth Avenue, Suite 3300
                                                                                                    Seattle, WA 98104-1610
                                                                                             206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 12 of 45




 1    Walker-Lee lamented “a ridiculous federal policy that is incarcerating these people” while

 2    discussing the NWDC.5 The Friday before he voted in favor of the Modified Interim

 3    Ordinance, Councilmember Anders wrote, “I’m disgusted at private prisons…. While legally

 4    we cannot make a distinction between for-profit and government-run correctional facilities, I

 5    will fight to ensure we can make meaningful permanent changes to our code that sets a clear

 6    line in the sand. I expect GEO Group to continue their resistance, but it’s clear which side the

 7    community is on.” Graham Decl., ¶ 8, & Ex. G. Two days before voting to pass the Modified

 8    Interim Ordinance, then-Mayor Maryland Strickland6 noted that the modified Interim

 9    Ordinance’s desired outcome was to limit the amount of detainees at the NWDC.7

10             B.        The City Passes the Permanent 2018 Ordinance, Which Targets and
                         Restricts Only the NWDC.
11
               About nine months later, the City sought to make the Interim Ordinance restrictions
12
      permanent through Amended Ordinance 28491 (the “Ordinance”). Graham Decl., ¶ 9, & Ex.
13
      H. The permanent Ordinance did not reference the NWDC by name, but the purpose and effect
14
      to restrict the NWDC’s ability to expand, and the NWDC alone, remained. On January 17,
15
      2018, the City’s Planning Commission sent the City Council a report with recommendations
16
      regarding the proposed Ordinance. Id. at ¶ 10, & Ex. I. The report informed the City Council
17
      that the Ordinance’s proposed restrictions on detention and correctional facilities related to
18
      three facilities only—one detention facility (the NWDC) and two correctional facilities (the
19
      Peirce County Jail and Remann Hall). Id. The report further confirmed, again,8 that the
20
      Ordinance’s practical effect would be to restrict the NWDC only—both the jail and juvenile
21
      detention center were already “nonconforming uses” under prior regulations and would “not
22
      [be] significantly impacted” by the new Ordinance’s regulations. Id. at ¶ 10, & Ex. I.
23

24
      5
         Id. at 10:2-3.
      6
25       The mayor votes with the City Council.
       7
         See May 2, 2017 Tacoma City Council Study Session, starting at 1:41:24 (via video archive), located at the
26     following municipal link: http://cityoftacoma.granicus.com/MediaPlayer.php?view_id=4&clip_id=2455 (last
       visited September 3, 2019). Although Mayor Strickland is not visible in the video, Plaintiff understands the
27     comment to be hers based on the video’s context.
       8
         See Graham Decl., ¶¶ 6, 10, and 12, & Exs. E, I, and K.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                              Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 4                                                                          L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                             920 Fifth Avenue, Suite 3300
                                                                                                     Seattle, WA 98104-1610
                                                                                              206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 13 of 45




 1             On February 6, 2018, the City Council conducted a public hearing on the proposed

 2    ordinance.9 Just hours before the vote to make the Interim Ordinance permanent,

 3    Councilmember Mello wrote, “I do not support the Geo Group and private prisons and [sic]

 4    working to find opportunities to not permanently allow for the zoning of private detention

 5    facilities.” Id. at ¶ 11, & Ex. J. At the public hearing, Councilmember Chris Beale commented

 6    that “[w]e do not feel [the NWDC] fits within the moral compass of the City and that the

 7    majority of the comments I recall hearing is that [sic] we would like that eventually removed

 8    and the limits on that tightened in terms of expansion abilities.”10 One week later, the City’s

 9    Deputy Attorney acknowledged that, under the Ordinance, “the NWDC becomes non

10    conforming in the zone, greatly limiting its ability to expand.” Id. at ¶ 12, & Ex. K. The City’s

11    2018 “Federal Priorities Agenda” included urging Congressional delegates to call on DHS to

12    end the use of privately operated prisons, such as the NWDC. Id. at ¶ 13, & Ex. L.

13             On March 7, 2018, the City Council adopted the Ordinance. TMC 13.05.080;11 Graham

14    Decl., ¶¶ 9 and 14, & Ex. H. The Ordinance distinguished between correctional facilities

15    (facilities that hold persons for punishment, correction, or rehabilitation) and detention facilities

16    (facilities that hold persons for purposes other than punishment, correction, or rehabilitation).

17    Graham Decl., ¶ 9, & Ex. H. As the City Planning Commission explained, the lone detention

18    facility was the NWDC. Id. at ¶ 10, & Ex. I. The Ordinance prohibits the construction,

19    expansion, or major modification of detention or correction facilities outside of areas zoned M-

20    1, and permits such facilities within an M-1 zone only with a Conditional Use Permit. TMC

21    13.06.400.C5, District Use Table. But the Ordinance also prohibits Conditional Use Permits

22    for any detention facilities, the universe of which is the NWDC alone, outside of land zoned

23    M-1 as of January 1, 2018. Id. at Ex. H. The Ordinance imposes no such restrictions on

24
      9
         See February 6, 2018 Tacoma City Council Public Hearing relating to permanent correctional and detention
25     facility regulations (via video archive), located at the following municipal link:
       http://cityoftacoma.granicus.com/MediaPlayer.php?view_id=3&clip_id=2942 (last visited September 3, 2019).
       10
26        February 6, 2018 Tacoma City Council Public Hearing relating to permanent correctional and detention facility
       regulations, starting at 47:53 (via video archive), located at the following municipal link:
27     http://cityoftacoma.granicus.com/MediaPlayer.php?view_id=3&clip_id=2942 (last visited September 3, 2019).
       11
          Courtesy copies are attached as Graham Decl., Ex. M.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                 Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 5                                                                            L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                            920 Fifth Avenue, Suite 3300
                                                                                                    Seattle, WA 98104-1610
                                                                                             206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 14 of 45




 1    government-run correctional facilities, the only kind of correctional facilities that exist. Id.

 2    In other words, the Ordinance prohibits the NWDC, and only the NWDC, from securing a

 3    Conditional Use Permit unless the land where the NWDC is built was zoned M-1 as of

 4    January 1, 2018. Id. On January 1, 2018, the NWDC was zoned PMI, not M-1. City’s

 5    Answer to Complaint, ¶ 15 (Dkt. No. 10).

 6             C.        The City Alleges it Did Not Mean To Discriminate Against the NWDC But
                         Takes No Action to Correct the Error Until About a Year and a Half After
 7                       this Litigation Commenced.
 8             Plaintiff filed the instant lawsuit on March 22, 2018. Dkt. No. 1. The City filed its

 9    Answer on April 27, 2018, and repeatedly alleged that the Ordinance’s prohibition on

10    Conditional Use Permits for detention facilities not zoned “M-1” as of January 1, 2018, should

11    have extended to correctional facilities as well. Dkt. No. 10 at ¶¶ 10, 36, 57-59. The City called

12    the disparate treatment a “scrivener’s error” and asserted that such error was “in the process of

13    being amended legislatively.” Id. at ¶ 57. Notably, the City identifies no other intended change

14    to the Ordinance. See generally id.

15             The City then took no action for over a year. Graham Decl., ¶ 15. Sixteen months after

16    filing its Complaint, and without any indication the City intended to address the alleged

17    scrivener’s error, Plaintiff filed its Motion for Partial Summary Judgment on its Supremacy

18    Clause claim and tried to schedule depositions for its Equal Protection and Due Process claims.

19    See Dkt. No. 50; Graham Decl., ¶ 15, & Ex. O. Still, the City took no action regarding the

20    alleged scrivener’s error until August 7, 2019, when it introduced a proposed ordinance limited

21    to addressing the alleged error. Id. at ¶ 16, & Ex. P. The City admits that, even if the

22    amendment to the Ordinance passes—and the vote has not happened yet—it will not pass until

23    after the noting date for the parties’ Cross-Motions for Partial Summary Judgment is past. See

24    Dkt. No. 66 at ¶ 5.

25             The City provides no justification for waiting over sixteen months to introduce

26    legislation to correct the alleged scrivener’s error. Nor does the City provide any competent

27    evidence that the Ordinance’s facially disparate treatment between the NWDC and local
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 6                                                                L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 15 of 45




 1    government-run correctional facilities was in fact a scrivener’s error. Instead, the City’s Deputy

 2    Attorney provides an unsworn, out-of-court statement given for the truth of the matter asserted

 3    relating to one councilmember only. See Dkt. No. 66 at ¶ 3. Even if such hearsay was

 4    admissible (it is not under FRE 801(c) and 802), no other evidence surrounding the

 5    Ordinance’s actual passage supports the City’s scrivener’s error claim. The Ordinance’s

 6    January 1, 2018, restriction was added and removed several times throughout the Ordinance’s

 7    legislative process but was only ever attached to the NWDC; it never applied to correctional

 8    facilities. Graham Decl., ¶ 17, & Exs. Q-S. Specifically, the restriction first appeared in the

 9    Ordinance’s Suggested Amendment No. 2, then was removed in Suggested Amendment

10    No. 3. Id. at Exs. Q and R. The Ordinance’s Suggested Amendment No. 4 added a new

11    restriction, which again would affect the NWDC only: “As to nonconforming uses: no

12    increase in detainee capacity is permitted. However, modifications or expansions to existing

13    facilities that do not increase capacity shall be processed as a major modification….” Id. at

14    Ex. S. This language was ultimately removed, and the City added the prohibition on any

15    expansions or modifications to facilities not zoned M-1 before January 1, 2018 back into

16    the Ordinance before it became final. Id. at ¶ 17, see also Ex. H. At no point during this

17    process did the City impose this prohibition on correctional facilities. Id. at ¶ 17.

18             D.        The City Agrees to File Cross-Partial Summary Judgment Motions on the
                         Supremacy Clause Claim only, Inducing Plaintiff to Delay Depositions.
19
               Plaintiff filed its Motion for Partial Summary Judgment on its Supremacy Clause claim
20
      on July 25, 2019. Dkt. No. 50. Plaintiff also attempted to schedule depositions of City
21
      Councilmembers in support of its Equal Protection and Due Process claims. Graham Decl., Ex.
22
      O. The City then contacted Plaintiff and requested a cross-motion briefing schedule and that
23
      Plaintiff postpone its intended depositions until after the Court rules on the parties’ cross-
24
      motions. Id. at ¶ 18, & Ex. T. The City represented that its motion would be limited to the
25
      Supremacy Clause:
26
                    This will be a cross-MPSJ asking the Court to determine that (1) Ordinance
27                  28491 does not violate the Supremacy Clause of the U.S. Constitution, and
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 7                                                                L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 16 of 45



                    (2) that the City’s zoning authority and its right to rezone the GEO Group
 1                  property through Ordinance 28491 is not preempted by Federal law.
 2    Id. The City further represented that “given that the MPSJ’s address legal issues, the requested

 3    deposition testimony is not necessary to the court’s resolution of these issues.” Id. at ¶ 19, &

 4    Ex. U. Consistent with these representations, the parties filed (and the Court entered) a joint

 5    stipulated motion and order for a briefing schedule and new discovery deadlines, noting that the

 6    City’s forthcoming motion for summary judgment would be “based on the same Supremacy

 7    Clause issue” as Plaintiff’s motion. Dkt. No. 55 at 2. But for these representations and order,

 8    Plaintiff would have taken its intended depositions already. Graham Decl., ¶ 20, & Ex. O.

 9                                                 II.      ARGUMENT
10             A.        Plaintiff Has Standing and Its Supremacy Clause Claim is Ripe for Review.
11             The Ordinance regulates the NWDC in violation of the Supremacy Clause’s

12    intergovernmental immunity and preemption doctrines, and Plaintiff has the right to seek

13    invalidation of the Ordinance—now. The City alleges that no case or controversy exists without

14    a “final decision” from the City on the Ordinance’s application, rendering Plaintiff’s claim

15    unripe.12 The City is incorrect and Plaintiff’s claims are both constitutionally and prudentially

16    ripe. The City’s arguments to the contrary fail because the “final decision” standard the City

17    relies on does not apply to Plaintiff’s Supremacy Clause claim, and further does not apply to

18    facial challenges. Moreover, even if a final decision was required here (it is not), the obligation

19    is excused due to futility. Further, the City’s motion to dismiss Plaintiff’s non-Supremacy

20    Clause claims are improper at this juncture, given the City’s representations and inducements.13

21

22    12
          The City mentions standing in its cross motion but argues the requirements of ripeness only. The City apparently
       recognizes that the doctrines are “closely related,” Pac. Legal Found. v. State Energy Res. Conservation & Dev.
23     Comm'n, 659 F.2d 903, 915 (9th Cir. 1981), and that in “measuring whether the litigant has asserted an injury that
       is real and concrete rather than speculative and hypothetical, the ripeness inquiry merges almost completely with
24     standing.” Thomas v. Anchorage Equal Rights Comm'n, 220 F.3d 1134, 1138–39 (9th Cir. 2000) (internal citation
       omitted). Plaintiff agrees that the two are not materially distinguishable in this dispute, and given that the City’s
25     argument hinges on the timing of Plaintiff’s suit and exhaustion of administrative remedies, ripeness is the more
       applicable doctrine. But to be clear, Plaintiff has standing for the same reasons its claims are ripe.
       13
26        The City’s brief includes an irrelevant “Procedural History” discussion, presumably under the guise of its
       ripeness argument. City Br. at 9-10. The City’s discussion is rife with speculation and conclusory assertions that
27     are neither accurate nor bear on the disputes at issue in the pending Cross-Motions. To the extent the City implies
       that prior rulings control the outcome of the pending motions, Plaintiff disputes the City’s unsupported suggestion.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 8                                                                              L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                             920 Fifth Avenue, Suite 3300
                                                                                                     Seattle, WA 98104-1610
                                                                                              206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 17 of 45



                         1.       The dispute satisfies constitutional and prudential justiciability.
 1
               Ripeness has both a constitutional and a prudential component. “The
 2
      constitutional ripeness of a declaratory judgment action depends upon ‘whether the facts
 3
      alleged, under all the circumstances, show that there is a substantial controversy, between
 4
      parties having adverse legal interests, of sufficient immediacy and reality to warrant the
 5
      issuance of a declaratory judgment.’” United States v. Braren, 338 F.3d 971, 975 (9th Cir.
 6
      2003) (quoting Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510
 7
      (1941) (emphasis added)). The prudential component of ripeness requires federal courts to
 8
      consider “the fitness of the issues for judicial decision and the hardship to the parties of
 9
      withholding court consideration.” Wolfson v. Brammer, 616 F.3d 1045, 1060 (9th Cir. 2010)
10
      (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 149, 87 S. Ct. 1507, 18 L.Ed.2d 681 (1967)).14
11
               Plaintiff’s Supremacy Clause claim is constitutionally ripe. There is a substantial
12
      controversy because the Ordinance prohibits the NWDC from any expansion or modification,
13
      regardless of underlying federal interests regarding immigration detention operations there. As
14
      the City admits, the Ordinance only permits a detention center to expand or undergo major
15
      modifications if it secures a Conditional Use Permit. But the Ordinance’s plain language
16
      prohibits Plaintiff from securing a Conditional Use Permit because the NWDC was not zoned
17
      M-1 on January 1, 2018. See TMC 13.06.400.C5, District Use Table, “Detention facility.” The
18
      Ordinance therefore prohibits any future NWDC expansion or major modification.
19
               The City and its declarants suggest Plaintiff can still apply for and obtain a Conditional
20
      Use Permit for the NWDC. But they fail to reconcile their position with the Ordinance’s plain
21
      language. Their legal opinions are simply wrong and do not undo the substantial controversy
22
      between the parties. And even if Plaintiff could seek a Conditional Use Permit for the NWDC
23
      (it cannot), such process objectively impose monetary and administrative burdens beyond a
24
      normal building permit, as Plaintiff outlined in its Motion and the City does not refute, but
25

26    14
         The City devotes several pages of its brief to Washington state case law related to exhaustion of administrative
27     remedies. But ripeness and standing are purely federal issues stemming from Article III of the U.S. Constitution.
       Washington law is not binding or even relevant.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                               Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 9                                                                          L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                            920 Fifth Avenue, Suite 3300
                                                                                                    Seattle, WA 98104-1610
                                                                                             206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 18 of 45




 1    rather confirms. Plaintiff’s Motion for Partial Summary Judgment (“Motion”) at 10-11; see

 2    also Schultz Decl., ¶¶ 4 & 8, Dkt. No. 67 at 2-3 (CUP process requires “additional review”

 3    beyond normal building permit). By way of comparison, constitutional standing existed in U.S.

 4    Postal Serv. v. City of Berkeley, 228 F. Supp. 3d 963, 966–67 (N.D. Cal. 2017), where the

 5    Postal Service challenged an ordinance that it claimed restricted its property to the point of

 6    preventing the property’s future sale.15 The city argued that the claim was not ripe because the

 7    Postal Service “is not currently taking any steps to sell the post office,” but the court rejected

 8    that argument. Id. at 966-67. The court noted that the Postal Service sought redress for

 9    “interference with its ability to even attempt to find a buyer,” not for any “actual attempt” to do

10    so, and the zoning ordinance’s “obstruction [was] active and ongoing.” Id. (emphasis original).

11    As in Berkeley, the Ordinance’s ongoing development ban (or, at most, imposition of new,

12    burdensome, and discretionary conditions on any further development) presents a “substantial

13    controversy” of “sufficient immediacy and reality.” Id.

14             Assuming prudential standing remains a valid obligation to satisfy, that requirement is

15    also met.16 The City does not argue that prudential standing is lacking. But regardless, the

16    issues of intergovernmental immunity and preemption here are predominantly legal and neither

17    party asserts that further discovery is needed to advance claims or defenses associated with the

18    merits of these theories. See Pac. Gas & Elec. Co. v. State Energy Res. Conservation & Dev.

19    Comm'n, 461 U.S. 190, 201, 103 S. Ct. 1713 (1983) (dispute fit for judicial decision because

20    the “question of preemption is predominantly legal” and need not await further factual

21    development). Plaintiff brings a facial challenge to the Ordinance as it relates to the NWDC.

22    Further, withholding a decision would result in hardship. Courts have found hardship where the

23    plaintiff faces “lengthy and expensive administrative process[es] . . . without knowing whether

24
      15
25        The City cites a separate, unpublished decision from the Berkeley dispute, which Plaintiff addresses in its
       discussion on intergovernmental immunity in Section 2.C.3 below.
       16
26        The Supreme Court has called “prudential ripeness” into question because it “is in some tension with our recent
       reaffirmation of the principle that a federal court’s obligation to hear and decide cases within its jurisdiction is
27     virtually unflagging.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 167, 134 S. Ct. 2334 (2014) (citations and
       quotations omitted).
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                 Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 10                                                                           L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                            920 Fifth Avenue, Suite 3300
                                                                                                    Seattle, WA 98104-1610
                                                                                             206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 19 of 45




 1    the successful navigation of that process would result in the ability” to proceed. AES Sparrows

 2    Point LNG, LLC v. Smith, 470 F. Supp. 2d 586, 593–94 (D. Md. 2007); see also City of Auburn

 3    v. Qwest Corp., 260 F.3d 1160, 1173 (9th Cir. 2001), overruled on other grounds (hardship

 4    would result from delay because ordinance imposed multiple obligations, which included a

 5    $5,000 fee, an application with detailed information, and other cumbersome requirements);

 6    Franklin California Tax-Free Tr. v. Puerto Rico, 805 F.3d 322, 333 (1st Cir. 2015) (where

 7    decision on preemption claims “would be of practical assistance in setting the underlying

 8    controversy to rest, a refusal to grant relief would result in hardship to the parties.”). The City

 9    suggests Plaintiff must pursue a Conditional Use Permit (which the Ordinance precludes in

10    NWDC’s case) or a variance, but both would involve costly and lengthy administrative

11    processes. See Cty. of Santa Clara v. Trump, 250 F. Supp. 3d 497, 530 (N.D. Cal.) (“Waiting

12    for the Government to decide how it wants to apply the Order would only cause more hardship

13    and would not resolve the legal question at issue: whether Section 9(a) as written is

14    unconstitutional.”).

15                                a.     The final decision standard does not apply to Supremacy
                                         Clause claims.
16
               The City argues that Plaintiff must “first obtain [a] final decision[] regarding the
17
      application of the regulations to their property and the availability of variances.” City’s Cross-
18
      Motion for Summary Judgment (“City Br.”) at 15 (quoting Kinzli v. City of Santaklz Cruz, 818
19
      F.2d 1449, 1456 (9th Cir. 1987)). But the City fails to cite a single Supremacy Clause case. In
20
      fact, the City’s ripeness argument ignores Plaintiff’s Supremacy Clause claims entirely, and the
21
      City instead focuses exclusively on Plaintiff’s Equal Protection and Due Process claims—
22
      which the City agreed are not the subject of these cross motions. See Section II.A.2, below.
23
               There is no final decision requirement here because federal courts recognize the
24
      difference for ripeness purposes between fact-intensive claims such as equal protection, on the
25
      one hand, and Supremacy Clause claims on the other. See, e.g., Hoagland v. Town of Clear
26
      Lake, Ind., 415 F.3d 693, 699 (7th Cir. 2005) (failure to exhaust state law remedies rendered
27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 11                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 20 of 45




 1    inverse takings claim unripe, but not preemption claim, which was decided on the merits);

 2    Mariners of Richardson Bay v. Richardson Bay Reg'l Agency, 872 F.2d 429, 1989 WL 36756

 3    (9th Cir. 1989) (rejecting premise that “existence of an actual preemption conflict cannot be

 4    determined until state regulation has been actually applied in a particular case”); Blue Sky

 5    Entm't, Inc. v. Town of Gardiner, 711 F. Supp. 678, 687-88 (N.D.N.Y. 1989) (“the final

 6    decision requirement” applied to the takings and as-applied procedural due process challenges,

 7    but not to preemption claims).

 8             Further, courts recognize that requiring a plaintiff to go through local permitting

 9    procedures may run afoul of the Supremacy Clause, regardless of how those procedures are

10    ultimately applied. Thus, in U.S. Postal Serv. v. City of Hollywood, Fla., 974 F. Supp. 1459

11    (S.D. Fla. 1997), the Court held that the Supremacy Clause barred application of the building

12    code to a private landowner when its lessee was the Postal Service, even though “no building

13    permit ha[d] been sought for the project at the subject property.” Id. at 1461. Here, Plaintiff

14    brings a facial challenge to the Ordinance alleging it violates the Supremacy Clause regardless

15    of how the procedures are applied. The dispute is ripe.

16                                b.     Plaintiff’s challenge is facial and thus not subject to a final
                                         decision requirement.
17
               Even if the “final decision” requirement applied in the Supremacy Clause context (it
18
      does not), the requirement nevertheless does not apply here because Plaintiff brings a facial
19
      challenge to the Ordinance, and the final decision requirement is inapplicable to facial
20
      challenges under any constitutional theory (including equal protection and due process).
21
               “Facial challenges are exempt from the” final decision requirement “because a facial
22
      challenge by its nature does not involve a decision applying the statute or regulation.”
23
      Hacienda Valley Mobile Estates v. City of Morgan Hill, 353 F.3d 651, 655 (9th Cir. 2003). “A
24
      claim is a facial challenge in circumstances where a plaintiff's grievance derives entirely from
25
      the existence of the statute itself.” 8679 Trout, LLC v. N. Tahoe Pub. Utilities Dist., No.
26
      2:10CV01569MCE EFB, 2010 WL 3521952, at *4 (E.D. Cal. Sept. 8, 2010) (citing Hacienda
27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                     Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 12                                                                 L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                  920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 21 of 45




 1    Valley, 353 F.3d at 656). By its nature, a facial challenge does not involve a decision applying

 2    the challenged regulation, whereas as-applied challenges occur where the ordinance is not the

 3    sole basis for the challenge. Id. (citing Hacienda Valley, 353 F.3d at 655-56). “The distinction

 4    is critical as facial challenges are exempt from the “final decision” prong. . . .” Id. See also

 5    Franklin California, 805 F.3d at 333 (defendants correctly conceded ripeness because

 6    “plaintiffs allege that the very enactment of the Recovery Act, rather than the manner of

 7    enforcement, impairs their contractual rights”); Concrete Corp. v. Town of Roxbury, 442 F.3d

 8    159, 163, 165-67 (3d Cir. 2006) (“final decision” requirement—seeking a variance to a zoning

 9    ordinance—did not apply because plaintiff brought facial equal protection and due process

10    claims); Verizon Wireless LLC v. City of Rio Rancho, 476 F. Supp. 2d 1325, 1327 (D.N.M.

11    2007) (rejecting argument challenges to city permit requirements “will not be ripe until they

12    apply for a permit” because “the [plaintiffs] are bringing a facial challenge to the Ordinance.

13    They challenge the permit requirements themselves, not the application of the requirements.”).

14             Here, Plaintiff alleges that there is no way the Ordinance could be applied in a

15    constitutional manner to the NWDC. As a result, Plaintiff brings a facial challenge and need

16    not obtain any final land use decision from the municipal body. See City of New Rochelle v.

17    Town of Mamaroneck, 111 F. Supp. 2d 353, 360 (S.D.N.Y. 2000) (“These claims represent a

18    facial challenge to the Local Law and Mamaroneck's authority to assert jurisdiction over

19    development in New Rochelle. They are pure questions of law and are ripe for adjudication.”).

20                                c.     Seeking a final decision from the City would be futile.
21             A plaintiff need not seek a “final decision” if such effort would be inadequate or futile.

22    Desert Outdoor Advert., Inc. v. City of Moreno Valley, 103 F.3d 814, 818 (9th Cir. 1996); see

23    also Herrington v. Cty. of Sonoma, 857 F.2d 567, 570 (9th Cir. 1988) (there is “no reason to

24    require the pursuit of relief that cannot be granted.”). Where, as here, the allegedly available

25    administrative process can provide for no actual relief at all, compliance with the process is

26    excused. For instance, the plaintiffs in Moreno Valley challenged an ordinance regulating and

27    requiring permits for signs but did not themselves apply for a permit because the ordinance
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                    Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 13                                                                L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 22 of 45




 1    prohibited plaintiffs’ signs that were located outside three permitted zones. 857 F.2d at 818.

 2    The court held that the plaintiffs could “challenge the permit requirement, even though they did

 3    not apply for permits, because applying for a permit would have been futile.” Id. (citation

 4    omitted). The court relied in part on the fact that the “ordinance flatly prohibited appellants’

 5    off-site signs located outside the three permitted zones.” Id.; accord Corn v. City of Lauderdale

 6    Lakes, 816 F.2d 1514, 1516 (11th Cir. 1987) (holding that, where ordinances “called for a

 7    complete moratorium on [plaintiff’s] development of his property, any request for a variance

 8    would plainly have been futile”). As in Moreno Valley, the Ordinance here provides for no

 9    actual relief at all because the Ordinance’s plain language precludes a Conditional Use Permit

10    from issuing for the NWDC. See TMC 13.06.400.C5, District Use Table, “Detention facility.”

11    Even if a final decision were required here (it is not), such requirement would be excused for

12    futility.

13                Moreover, even if an administrative remedy is technically possible, a plaintiff need not

14    pursue it if it is unavailable as a practical matter. For example, in Hoehne v. Cty. of San Benito,

15    the plaintiff brought claims (including Equal Protection and Due Process) to challenge a zoning

16    regulation that the county had amended to preclude development. 870 F.2d 529, 531 (9th Cir.

17    1989). The Ninth Circuit reversed the trial court’s ripeness dismissal because any effort by the

18    plaintiff to seek a Conditional Use Permit would have been futile.17 The County Board of

19    Supervisors had “sent a clear and, we believe, final signal announcing their views as to the

20    acceptable use of the property.” Id. at 535. Thus, “it would have been futile for the [plaintiff] to

21    seek a General Plan amendment in their favor, because the supervisors had amended the

22    General Plan in a manner clearly and unambiguously adverse to the application of the

23    landowners.” Id. Here, the City understood that the Ordinance would bar the NWDC from

24    further development when the Ordinance passed, and contemporaneous statements from the

25    City Council “sent a clear … final signal announcing their views as to the acceptable use of the

26
      17
27       Ironically, the City cites this same case for the proposition that courts are reticent to permit constitutional
       challenges to zoning laws. City Br. 21.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                    Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 14                                                                              L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                                  920 Fifth Avenue, Suite 3300
                                                                                                          Seattle, WA 98104-1610
                                                                                                   206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 23 of 45




 1    property.” Hoehne, 870 F.2d at 535. Plaintiff therefore need not engage in a futile attempt at

 2    compliance with the City’s demanded administrative remedies.

 3                       2.       The Court should ignore the City’s improper attempt to dismiss
                                  Plaintiff’s other constitutional claims, which are ripe in any case.
 4
               The City’s attempt to obtain summary judgment on Plaintiff’s Equal Protection and Due
 5
      Process claims is improper and conflicts with the City’s prior representations and this Court’s
 6
      order. The City represented to Plaintiff (and later to this Court, Dkt. No. 55 at 2) that it intended
 7
      to file a cross-partial summary judgment motion on Supremacy Clause issues alone. Based on
 8
      that representation, the Plaintiff agreed to the City’s request that the Plaintiff not seek
 9
      additional discovery on Plaintiff’s other claims until after the cross-motions are decided. The
10
      City now seeks dismissal of all Plaintiff’s constitutional claims, including Equal Protection and
11
      Due Process claims, in contradiction of their representations that induced Plaintiff’s
12
      postponement of depositions. Plaintiff believes the City’s arguments fail because Plaintiff’s
13
      challenge is facial and seeking administrative relief would be futile. But to the extent the Court
14
      concludes that the City’s ripeness argument has merit, the Court should deny the City’s motion
15
      as it pertains to Plaintiff’s Equal Protection and Due Process claims without prejudice. Once
16
      Plaintiff completes its Equal Protection and Due Process discovery, the City may properly seek
17
      further relief, consistent with the stipulation the Court entered. See Hoehne, 870 F.2d at 535
18
      (facts related to officials’ views regarding “views as to the acceptable use of the property”
19
      relevant to futility holding).
20
               Plaintiff raises a cognizable and competent claim that the City’s Ordinance violates the
21
      Constitution. The Court should therefore decide Plaintiff’s Supremacy Clause claim now. The
22
      City’s suggestion that the Court can or should somehow avoid constitutional issues by ruling
23
      for the City is a non-sequitur—whether the Court decides Plaintiff’s Supremacy Clause claim
24
      in the Plaintiff’s favor or not, the Court’s decision will decide a constitutional issue.
25

26

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                     Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 15                                                                 L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                  920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 24 of 45



               B.        The Ordinance Prohibits Any NWDC Expansion or Major Modification, by
 1                       Conditional Use Permit or Otherwise.
 2             The Ordinance was intended to, and will in fact, prevent further expansion of NWDC in

 3    its current location.18 The City attempts to sidestep this issue by claiming the Ordinance would

 4    permit expansions to the NWDC through a Conditional Use Permit process and offers expert

 5    and lay opinions on this ultimate question of law. But the Ordinance is clear: detention facilities

 6    are permitted as a Conditional Use in areas zoned M-1, but they are prohibited in all other

 7    zones, including the PMI zone in which NWDC is located: “This CU is only available in the

 8    M-1 zones in place as of January 1, 2018.” TMC 13.06.400.C5, District Use Table, “Detention

 9    facility.”

10             The City’s Principal Planner ignores this language in arriving at her conclusion that a

11    Conditional Use Permit is available to the NWDC.19 Schultz Declaration, Dkt. No. 67 at 2-4.

12    Likewise, the City’s expert witness’s statement that “expansion [to the NWDC] is allowable

13    through the City’s Nonconforming use and structure regulations” does not undo the

14    Ordinance’s prohibition on the NWDC expanding or undergoing modifications because, as Mr.

15    Settle acknowledges, any such expansion would require a Conditional Use Permit. See Settle

16    Expert Report, Dkt. No. 65-1 at 5. The Ordinance’s prohibition is more specific, and was

17    enacted more recently, than the Code’s nonconforming use provisions, so it controls the

18    availability of Conditional Use Permits for detention center uses. See also Howsley Expert

19    Report, attached as Ex. W to Graham Decl., at 3 (acknowledging the City “argument” that the

20    City Code could allow a legal nonconforming use to expand with a CUP, but noting that “the

21    specific rules over the general in land use law ordinances”). The City’s argument, and its

22
      18
          The City strains to identify some non-discriminatory intent behind the Ordinance, see Response at 2-8, but
23     ignores its undisputed knowledge that the Ordinance would affect the NWDC alone and the Councilmembers’
       clear hostility to the NWDC. At any rate, the City’s purported rationale is pretext and debunked by the Expert
24     Report of Greg Stuart. See Graham Decl., Ex. V.
       19
          The City’s Principal Planner indicates that a Conditional Use Permit is available to Plaintiff under the City’s
25     “major modification” process, but this conclusion is also contrary to the plain language of the Tacoma Municipal
       Code. The Code provides that “[m]ajor modifications shall be processed in the same manner and be subject to
26     the same decision criteria that are currently required for the type of permit being modified.” See TMC
       13.05.080.C.1 (emphasis provided). However, NWDC is currently prohibited in its M-1 zone by the Ordinance
27     and the City acknowledges it did not previously obtain a Conditional Use Permit. Schultz Declaration, Dkt. No. 53
       at 3. NWDC is thus ineligible for a Conditional Use Permit under the City’s major modification review process.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 16                                                                           L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                           920 Fifth Avenue, Suite 3300
                                                                                                   Seattle, WA 98104-1610
                                                                                            206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 25 of 45




 1    declarants’ legal conclusions, that the NWDC can apply for a Conditional Use Permit is

 2    contrary to the Ordinance and wrong.20

 3              The City and its declarants next suggest that the NWDC could still expand with some

 4    other City approval or legislative action, variously suggesting a variance, rezone, or zoning

 5    code text amendment to accomplish this purpose. See City Br. at 20 (suggesting a variance

 6    process as a “simple [and] straightforward” option); Settle Expert Report, Dkt. No.65-1 at 9

 7    (suggesting “the effect of the challenged Ordinance may be amended through a rezone (map

 8    amendment) . . . or through a zoning text amendment . . .”). But the Code specifically prohibits

 9    the granting of a variance to “change the allowed use of a structure or land [or to] change the

10    zoning requirements regulating the use of land.” See TMC 13.06.645.A.5 (emphasis

11    provided). No variance can cure the NWDC’s prohibited status under the Ordinance.

12              Further, the suggestion that Plaintiff should seek a rezone or a zoning text amendment is

13    absurd because either would require City Council approval. See TMC 13.05.020 (Table H)

14    (rezone procedure); TMC 13.06.655 (amendments to zoning regulations). Plaintiff cannot be

15    required to pursue extraordinary land use approvals or legislative acts from the City to cure the

16    constitutional deficiencies in the Ordinance. Any such attempt would be futile, including

17    because the City has refused to take any action to cure its unconstitutional and unlawful

18    Ordinance in the almost two years since it was passed (including the alleged “scrivener’s error”

19    the City asserted it would correct almost a year and a half ago).

20              Even if the Ordinance permitted the NWDC to expand with a Conditional Use Permit (it

21    does not), this would not provide adequate relief to Plaintiff because the discretionary land use

22    approval process and decision would unconstitutionally restrict the federal land uses at the

23    NWDC. The City does not contest that, prior to the Ordinance (and its predecessor Interim

24    Ordinance), the NWDC could be expanded with the issuance of ministerial construction

25
      20
26       The City may ask the Court to defer to its interpretation of the Ordinance, but no such deference is due where
       the code language is unambiguous, or where the City’s interpretation “was not part of a pattern of past
27     enforcement, but a by-product of current litigation.” Ellensburg Cement v. Kittitas Cty., 179 Wn.2d 737, 753
       (2014) (en banc) (internal marks and citations omitted).
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 17                                                                          L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                             920 Fifth Avenue, Suite 3300
                                                                                                     Seattle, WA 98104-1610
                                                                                              206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 26 of 45




 1    permits only, with no payment of Conditional Use Permit application or review fees (at least

 2    $5,000), and no discretionary review process. Per the City’s Principal Planner, extensive

 3    application and review processes apply to CUP applications. Schultz Declaration, Dkt. No. 67

 4    at 3-4. By way of example, NWDC’s building permit applications would not be subject to pre-

 5    application community meeting requirements, public notice and hearing, or review by the

 6    City’s Hearing Examiner (all of which Ms. Schultz’s admits a Conditional Use Permit

 7    requires). Ms. Schultz also admits that the City’s Hearing Examiner may impose operational

 8    and construction requirements as well as development conditions on any CUP approval. See id.

 9    at 4. These conditions would be based on a series of subjective Conditional Use Permit

10    standards, including some that could be impracticable or impossible to satisfy. See Motion at

11    10-11. For example, any expansion to a nonconforming use must “have a positive impact on

12    the surrounding uses and the area overall.” See TMC 13.06.640.P.2. In any event, for the

13    reasons described above, any such Conditional Use Permit conditions would run afoul of

14    federal law if they were applied to the NWDC as the Code requires.

15             C.        Intergovernmental Immunity
16             The City’s brief confuses different forms of immunity under the Supremacy Clause,

17    rendering a significant portion of its analysis inapplicable to this dispute. Moreover, the City

18    confuses case law interpreting intergovernmental immunity, suggesting that the doctrine does

19    not apply to federal contractors and attempting to apply case law analyses regarding the

20    doctrine’s nondiscrimination analysis to the separate direct regulation analysis. To be clear,

21    Plaintiff argues the intergovernmental immunity doctrine and relies on both the doctrine’s

22    direct regulation and the separate nondiscrimination analyses. Intergovernmental immunity

23    applies to federal contractors just as it does the federal government, Boeing, 768 F.3d at 839,

24    and the doctrine rejects the notion of a “de minimis” violation, United States v. California, 921

25    F.3d 865, 880 (9th Cir. 2019). For the reasons discussed below, the City’s arguments fail, and

26    the Ordinance is unconstitutional.

27                       1.       The City argues that derivative sovereign immunity does not apply to
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 18                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 27 of 45



                                  Plaintiff in this case, where Plaintiff has raised no such argument.
 1
               The City argues that Plaintiff’s intergovernmental immunity argument fails because
 2
      Plaintiff allegedly “has not shown how the Ordinance has impacted any directive it has
 3
      received” from the federal government, relying heavily on a District Court order in separate
 4
      and ongoing litigation, Washington v. GEO Group, Inc., Case No. 3:17-cv-5806-RJB, 2019
 5
      WL 3565105 (W.D. Wash. Aug. 6, 2019), as well as Campbell-Ewald Co. v. Gomez, 136 S. Ct.
 6
      663 (2016), Keifer & Keifer v. Reconstruction Finance Corp., 306 U.S. 381, 59 S. Ct. 516
 7
      (1939), and United States v. Boyd, 378 U.S. 39, 84 S. Ct. 1518 (1964). City Br. at 23-24. As an
 8
      initial matter, the City’s suggestion that orders in Washington dictate the outcome in this
 9
      litigation is wrong because Washington is a different case. The law at issue in Washington—the
10
      Minimum Wage Act—was enacted well before the NWDC’s construction and applies (and was
11
      intended to apply) to a broad range of entities in Washington.21 In contrast, the Ordinance here
12
      affects one entity only, the NWDC. It was passed by a City Council that understood that the
13
      Ordinance would impose new restrictions on the NWDC only, and whose members expressed
14
      clear and specific hostility to NWDC and its operations.
15
               More importantly, the Washington, Campbell-Ewald, Keifer, and Boyd decisions do not
16
      address, and have nothing whatsoever to do, with intergovernmental immunity. The
17
      Washington order discusses and rules on derivative sovereign immunity. Washington, 2019 WL
18
      3565105, at *5. Derivative sovereign immunity is not intergovernmental immunity. As
19
      Campbell-Ewald (cited by the City) explains, derivative sovereign immunity extends sovereign
20
      immunity to a contractor’s conduct (for example, explicitly by contract with a federal agency,
21
      or by affirmative federal regulation). 136 S. Ct. 663, 673. In contrast, intergovernmental
22
      immunity precludes direct or discriminatory regulation against the federal government and its
23
      contractors. Boeing Co. v. Movassaghi, 768 F.3d 832 (9th Cir. 2016); see also Lamb v. Martin
24
      Marietta Energy Sys., Inc., 835 F. Supp. 959, 962-63 (W.D. Ky. 1993) (discussing both
25
      derivative sovereign immunity and intergovernmental immunity doctrines). Keifer likewise
26
      21
27       Washington v. GEO is, of course, a separate case, and Plaintiff does not suggest herein in any way that it agrees
       with orders issued in that case, which is still pending.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                               Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 19                                                                         L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                            920 Fifth Avenue, Suite 3300
                                                                                                    Seattle, WA 98104-1610
                                                                                             206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 28 of 45




 1    deals with derivative sovereign immunity, not intergovernmental immunity. Boyd lacks any

 2    discussion of direct regulation or discrimination, the two principles on which intergovernmental

 3    immunity turns, but instead focuses on Congress’s decision not to extend tax immunity to a

 4    contractor, a core consideration for derivative sovereign immunity. Boyd, 378 U.S. 39, 48.22

 5              The law is clear – “federal contractors are treated the same as the federal government

 6    itself” for purposes of intergovernmental immunity. California, 921 F.3d at 882 n.7; see also

 7    Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 181, 108 S.Ct. 1704, 1710 (1988); Boeing Co.

 8    v. Movassaghi, 768 F.3d 832, 839 (9th Cir. 2016). There is no dispute that Plaintiff is a federal

 9    contractor engaged in activity at the NWDC dictated and required by the federal government.

10    The City’s suggestion that intergovernmental immunity does not extend to Plaintiff by virtue of

11    Plaintiff’s contractor status is wrong, and its attempt to merge derivative sovereign immunity

12    and intergovernmental immunity misstates the law.

13                       2.       The Ordinance is a textbook example of a direct regulation of the
                                  NWDC property and therefore is invalid.
14
                The City acknowledges, as it must, that it “may not directly regulate the Federal
15
      Government’s operations or property” under the intergovernmental immunity doctrine. City
16
      Br. at 23 (emphasis added); see also Blackburn v. U.S., 100 F.3d 1426, 1435 (9th Cir. 1996)
17
      (“under the intergovernmental immunity component of the Supremacy Clause to the United
18
      States Constitution, states may not directly regulate the Federal Government's operations or
19
      property.”). The City’s admission is fatal to its defense. By its terms, the Ordinance regulates
20
      the NWDC property (and, as a practical matter, only the NWDC property). The NWDC cannot
21
      obtain a Conditional Use Permit and thus cannot expand because it was zoned PMI, not M-1,
22
      on January 1, 2018. See TMC 13.06.400.C5, District Use Table, “Detention facility.” The City
23
      and its declarants’ alleged legal opinions that Plaintiff can simply apply for a Conditional Use
24
      Permit for the NWDC are contrary to the Ordinance’s plain language and wrong. And even if
25
      Plaintiff could seek a Conditional Use Permit for the NWDC (it cannot), such permits
26
      22
27       Contrary to the instant dispute, Boyd further deals with “principles governing federal immunity from state
       taxation, a subject which has long troubled this Court.” Boyd, 378 U.S. at 51 (J. Harlan, concurring).
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 20                                                                          L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                               920 Fifth Avenue, Suite 3300
                                                                                                       Seattle, WA 98104-1610
                                                                                                206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 29 of 45




 1    objectively impose additional monetary and administrative burdens, as Plaintiff outlined in its

 2    Motion and the City does not refute, but rather confirms. Motion at 10-11; see also Schultz

 3    Decl., ¶¶ 4 & 8, Dkt. No. 67 at 2-3 (CUP process requires “additional review” beyond normal

 4    building permit). Either way, the Ordinance imposes a direct regulation on property used

 5    exclusively by a federal contractor and federal agencies to carry out operations within the

 6    federal government’s exclusive purview. The Ordinance is therefore invalid with regard to the

 7    NWDC and any future federal immigration detention center.

 8             Moreover, the City’s repeated argument that NWDC operations have not yet been

 9    impacted because no permit for expansion has been filed fails. As discussed in Section II.A

10    above, Plaintiff’s challenge is facial, not as-applied, and the City’s argument that there is no

11    “as-applied” harm as of yet is an argument related to justiciability, not whether the Ordinance

12    violates the Supremacy Clause on the merits. And the City’s argument is wrong at any rate. By

13    regulating how Plaintiff can expand or modify the NWDC to meet federal operational needs

14    and obligations, the Ordinance facially regulates those operations.

15             The City’s remaining arguments against direct regulation fail. The City argues that

16    direct regulation occurs where a state or local government “put specific requirements and

17    restrictions” on a specific federal government site or federal contractor, citing Boeing, 768 F.

18    3d at 836. The City is correct but misses the point. Just because a regulation that specifically

19    and uniquely targets a federal contractor qualifies as direct regulation does not mean that

20    regulations that have a broader scope and apply to other entities do not. Ninth Circuit precedent

21    is clear that regulations may implicate and run afoul of the direct regulation prong even if the

22    law itself does not explicitly single out or reference the federal government or its contractor.

23    See United States v. City of Arcata, 629 F.3d 986, 991 (9th Cir. 2010) (direct regulation prong

24    invalidates state statute that attempts to impose a direct regulation on federal government,

25    “[t]hough the state statute did not target the federal government alone”); Blackburn, 100 F.3d at

26    1435 (direct regulation prong violated where law did not identify federal government or

27    contractor in its language or the law’s application). The relevant inquiry is whether the
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                  Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 21                                                              L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 30 of 45




 1    Ordinance directly regulates the NWDC. It does and therefore is invalid regarding the NWDC.

 2             The City next suggests the Court disregard cases involving the U.S. Postal Service. The

 3    City does not give a reason to do so beyond noting that the Postal Service exists in a “heavily

 4    regulated area,” which is also true of federal immigration and detention. That the U.S. Postal

 5    Service has been involved in multiple cases involving the intersection of intergovernmental

 6    immunity, federal contractors, and local building and zoning codes is not surprising given the

 7    provenance of post offices in every state and jurisdiction. These reasons underscore why Postal

 8    Service cases are an appropriate guide for the instant dispute. The City’s attempts to downplay

 9    specific Postal Service cases likewise fail. The City suggests that U.S. Postal Service v. City of

10    Hollywood is irrelevant because it does not use the term “intergovernmental immunity.” City

11    Br. at 24. That is true but irrelevant; there is no magic word requirement. Hollywood’s analysis

12    clearly applies the intergovernmental immunity doctrine, but to avoid doubt, the court identifies

13    the doctrine it is applying as from M'Culloch v. Maryland, Hollywood, 974 F.Supp. at 1462,

14    and “[t]he doctrine of intergovernmental immunity arose from the Supreme Court's decision

15    in McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 4 L.Ed. 579 (1819),” Arcata, 629 F.3d at

16    991. As the Hollywood Court found, the intergovernmental immunity doctrine bars application

17    of building codes, including to entities under contract with the federal government, even where

18    “no building permit ha[d] been sought for the project at the subject property.” Hollywood, 974

19    F.Supp. at 1461. Likewise, in U.S. Postal Service v. Town of Greenwich, the Court held that

20    “the state building code cannot be applied to the lessors of land to the Postal Service . . .

21    because it conflicts with federal law.” 901 F. Supp. 500, 507 (D. Conn., 1995). Thus, even the

22    mere application of the building code—which was ministerial and far less onerous than the

23    Conditional Use Permit process the City (incorrectly) argues applies—violated the Supremacy

24    Clause. This result is consistent with the Ninth Circuit’s conclusion that there is no “de minimis

25    exception to the doctrine of governmental immunity,” and local governments may not “control

26    federal operations” in “any manner.” California, 921 F.3d at 883, 880 (emphasis added).

27             The City next argues that U.S. v. Town of Windsor, 496 F.Supp. 581 (D. Conn. 1980), is
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 22                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 31 of 45




 1    analogous to the instant dispute and undermines Plaintiff’s direct regulation argument. The City

 2    does not explain why and is wrong in any event because it again confuses derivative sovereign

 3    immunity with intergovernmental immunity. The Windsor Court found that there was nothing

 4    indicating that the federal government had extended its sovereign immunity to a private party

 5    involved in a joint-venture with the federal government. Id. at 592. That is a derivative

 6    sovereign immunity analysis. See Campbell-Ewald, 136 S. Ct. at 673 (no derivative sovereign

 7    immunity where such “was not validly conferred”) (internal citation omitted). Moreover, the

 8    City’s block quote from Windsor is itself largely a quote from the Third Circuit case U.S. v.

 9    Pennsylvania Environmental Hearing Board, which itself addressed whether a private entity

10    was exempt from local fines “under the doctrine of sovereign immunity.” 584 F.2d 1273, 1276-

11    77 (3rd. 1978). And even if Windsor were an intergovernmental immunity case (it is not),

12    Windsor found that the local town could not impose building requirements or fees on the

13    federal government. Id. Under binding Ninth Circuit jurisprudence, federal contractors are

14    treated the same as the federal government for purposes of intergovernmental immunity.

15    California, 921 F.3d at 882 n.7; Boeing, 768 F.3d at 839.

16             Finally, the City suggests that a separate order in the Washington v. GEO litigation

17    found a lack of intergovernmental immunity on the basis of both the direct regulation and

18    nondiscrimination analyses. City Br. at 22 (citing Washington v. GEO, 2018 WL 6448778). No.

19    The Washington Court was clear that the issue in dispute was limited to “the second theory,

20    that the MWA discriminates against the Defendant.” Washington v. GEO Grp., Inc., 2018 WL

21    6448778, at *3. Simply put, the issue of direct regulation was not put before the Court.

22             The Ordinance prohibits the NWDC from ever expanding or undergoing modifications.

23    That is a direct regulation of Plaintiff’s property. And even if this prohibition did not exist, the

24    City does not dispute that Plaintiff must still submit to a costly, burdensome, and discretionary

25    Conditional Use Permit process. Whether Plaintiff has already applied for such a permit is of

26    no moment on the merits of a facial Supremacy Clause challenge. The Ordinance violates the

27    intergovernmental immunity direct regulation prong and is invalid as to the NWDC.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 23                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 32 of 45



                         3.       The Ordinance discriminates against the NWDC because it continues
 1                                to treat the NWDC differently than correctional facilities and because
                                  the City understood that the Ordinance would place new restrictions on
 2                                the NWDC only.
 3             The City again heavily relies on Washington v. GEO in arguing that the Ordinance does

 4    not run afoul of the nondiscrimination analysis. But again, the Washington Minimum Wage

 5    Act and the Ordinance are fundamentally different. The Ordinance’s genesis was the Interim

 6    Ordinance, which identified the NWDC by name and voiced alarm at the NWDC’s potential

 7    expansion. The Interim Ordinance was extended and then eventually made permanent in the

 8    form of the current Ordinance at issue. Although the City exorcised all references to the

 9    NWDC, the City understood that the NWDC was the only detention center within the City and

10    was zoned in an area that the Ordinance would preclude from even being eligible for a

11    Conditional Use Permit. Statements by Councilmembers make clear that the Council had

12    animus towards the NWDC. And most importantly, the City does not dispute that (1) the

13    Ordinance continues to treat the NWDC differently than local government-run correctional

14    facilities, or (2) the City knew when the Ordinance passed that the NWDC would be the only

15    facility affected by the Ordinance’s regulations. None of these facts exist with regard to the

16    Washington Minimum Wage Act.

17             The City’s responses do not change these facts. First, the City asserts that the difference

18    between the treatment of the NWDC and correctional facilities was just a scrivener’s error that

19    will be corrected. As an initial matter, there is no competent evidence supporting the

20    “scrivener’s error” position. Although proposed amendments to the Ordinance added and

21    removed the NWDC-specific restriction, no addition was ever proposed for correctional

22    facilities. The City submits a declaration from its attorney asserting he spoke with one

23    Councilmember who made one of the motions to include the language, and she intended to

24    apply the restriction to correctional facilities as well. Victor Decl., ¶ 3, Dkt. No. 66 at 2. But

25    this is an unsworn statement by a separate person to prove the matter asserted; it is inadmissible

26

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                    Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 24                                                                L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 33 of 45




 1    hearsay and cannot support the City’s position.23 FRE 801(c) & 802. The City’s position that

 2    the distinction between the NWDC and correctional facilities was not intended is simply not

 3    supported by competent facts but instead is a conclusory allegation, which is insufficient to

 4    defeat summary judgment. Fisher v. Durham, 881 F.2d 1083 (9th Cir. 1989) (conclusory

 5    statements insufficient to defeat summary judgment). Moreover, the City’s allegation that it did

 6    not mean to treat the NWDC and correctional facilities differently rings hollow—the City has

 7    been saying so since spring 2018 but took no action until Plaintiff underwent the burden and

 8    expense of filing its Motion for Partial Summary Judgment. At any rate, even if the City does

 9    amend the Ordinance to remove the alleged scrivener’s error, discrimination remains because,

10    as the City understands, the Ordinance places restrictions on the NWDC only and will place no

11    new restrictions on any local government-run correctional facility. See California, 921 F.3d at

12    884 “provisions that impose an additional economic burden exclusively on the federal

13    government are invalid under the doctrine of intergovernmental immunity.”).

14              Second, the City relies on language in Washington that the “Federal Government [had]

15    discretion to decide whether to extend its cloak of sovereign immunity to contractors, e.g., by

16    terms of a contract” and argues that Plaintiff points to no such contract provision. City Br. at 27

17    (quoting Washington, 2018 WL 6448778, at *4). But intergovernmental immunity does not

18    turn on whether the federal government explicitly extends its sovereign immunity to a

19    contractor (by contract or otherwise). Again, the District Court is referencing derivative

20    sovereign immunity, a doctrine at issue in the Washington litigation but not here. Compare

21    Washington, 2018 WL 6448778, at *4 with Washington, 2019 WL 3565105, at *5 (discussing

22    GEO’s derivative sovereign immunity defense); see also Section II.C.1, above. The City’s

23    confusion over these doctrines renders its argument irrelevant.

24              Third, the City misplaces its reliance on U.S. Postal Service v. City of Berkeley, No. C

25
      23
26       Even if this evidence was admissible, it relates to one councilmember only. Eight councilmembers and the
       mayor voted in favor of the Ordinance as written to impose greater burdens on the NWDC than correctional
27     facilities. Dkt. No. 63-1 at 13. One councilmember’s intention, which is contrary to the Ordinance’s plain
       language, does not constitute a change of intention for the entire Council or the Ordinance.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 25                                                                          L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                               920 Fifth Avenue, Suite 3300
                                                                                                       Seattle, WA 98104-1610
                                                                                                206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 34 of 45




 1    16-04815 WHA, 2018 WL 2188853 (N.D. Cal. May 14, 2018). In that case, the City of

 2    Berkeley passed an ordinance that added restrictions to several parcels of land, including

 3    parcels that were privately owned and parcels owned by USPS. Id. at *1. The parties stipulated

 4    that Berkeley did not discriminate against the USPS, but instead against potential future buyers

 5    of the USPS property. Id. at *3. The Court found that the “uniform effect” of the ordinance was

 6    the same on all parcels, regardless of who owned them. Id. at *4. The City here does not

 7    address this holding, but instead focuses on a separate theory that the USPS advanced: that the

 8    government can take action after a regulation is enacted to retroactively cause the regulation to

 9    violate the nondiscrimination principle. Id. at *4. Plaintiff here does not raise that argument, but

10    instead contends (in addition to the Ordinance’s explicit disparate treatment of the NWDC

11    discussed above) that the Ordinance included a discriminatory effect the second it passed. The

12    NWDC is the only facility the Ordinance will effect as a practical matter.

13             Although the Berkeley Court disagreed that the practical effect of the ordinance in that

14    case would have been felt by the USPS alone, the Court agreed in a prior, published opinion the

15    theory that an ordinance may violate the intergovernmental immunity doctrine if the

16    ordinance’s effects are felt by the federal government alone. At the outset of the Berkeley

17    dispute, the City moved to dismiss. 228 F.Supp.3d 963 (N.D. Cal. Jan. 12, 2017). The Court

18    rejected Berkeley’s motion on the basis that USPS alleged that “the practical effects of the

19    [ordinance] have fallen only on the post office.” Id. at 968 (internal punctuation omitted).

20    Although this contention turned out to be incorrect, the principle that an ordinance may be

21    rendered unconstitutional by its discriminatory effect is sound. Id. at 969. That is the exact case

22    here. There is no dispute that the NWDC is the only facility affected by the Ordinance, and the

23    City knew that when it passed the Ordinance. An ordinance that makes the federal government

24    (or its contractor) the “sole target” of regulation violates intergovernmental immunity’s

25    nondiscrimination analysis. City of Arcata, 629 F.3d at 989, 991. The Ordinance thus violates

26    the nondiscrimination principle and is invalid as to the NWDC.

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                  Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 26                                                              L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 35 of 45



               D.        Preemption
 1
               The City correctly notes that preemption requires congressional intent, but then moves
 2
      beyond the doctrine’s correct scope and asserts that preemption cannot occur if there is any
 3
      way the statute can be read so as to not preempt state or local law. For this latter proposition,
 4
      the City relies solely on a dissenting opinion. While there may be an “assumption that the
 5
      historic police powers of the States were not to be superseded by the Federal Act unless that
 6
      was the clear and manifest purpose of Congress,” such “assumption of nonpre-emption is not
 7
      triggered when the State regulates in an area where there has been a history of significant
 8
      federal presence.” United States v. Locke, 529 U.S. 89, 108, 120 S. Ct. 1135, 1147 (2000)
 9
      (emphasis added); see also Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1023 (9th Cir. 2013)
10
      (same). Locke dealt with state law bearing on “national and international maritime commerce,”
11
      an area of significant historical federal presence, and as such the assumption of non-preemption
12
      did not trigger. Locke, 529 U.S. 108. Likewise, there can be no dispute that matters related to
13
      immigration, including detention of immigrants pursuant to federal law and the facilities
14
      necessary for such detention, is an area of longstanding and significant federal presence. Toll v.
15
      Moreno, 458 U.S. 1, 10, 102 S. Ct. 2977, 2982 (1982) (“Our cases have long recognized the
16
      preeminent role of the Federal Government with respect to the regulation of aliens within our
17
      borders” and noting constitutional bases for such preeminent role); see also United States v.
18
      Arizona, 641 F.3d 339, 356 n.16 (9th Cir. 2011) (“no presumption against preemption” in
19
      context of state law directing police to verify immigration status), reversed on other grounds by
20
      567 U.S. 387, 132 S. Ct. 2492 (2012).
21
               Here, Plaintiff brings a facial challenge to the Ordinance, but only in the context of its
22
      application to the NWDC, an immigration detention center used by ICE, DOJ, and other federal
23
      agencies and for the exclusive purpose of carrying out federal immigration law. Because the
24
      challenge is limited to possible applications of the law against a federal immigration detention
25
      center, the preemption question turns on whether the Ordinance conflicts with federal
26
      immigration law. There is therefore no presumption against pre-emption.
27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 27                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 36 of 45



                         1.       Congress has occupied the field regarding detention centers.
 1
               The City does not dispute that the Immigration and Nationality Act “represent[s] a
 2
      comprehensive and complete code covering all aspects of admission of aliens to this country.”
 3
      Toll v. Moreno, 458 U.S. 1, 10, 102 S. Ct. 2977, 2982 (1982). Instead, the City again mis-
 4
      analogizes this case to the Washington litigation, pushing that case beyond its logical bounds.
 5
      In Washington, the Court noted that field preemption occurred in two ways—a federal interest
 6
      so dominant that state law enforcement is precluded, or a pervasive framework of federal
 7
      regulation so pervasive Congress left no room for local governments to supplement it.
 8
      Washington v. GEO, 283 F.Supp.3d 967, 976 (W.D. Wash. 2017). The District Court found no
 9
      recognized interest that addressed a “uniformity of detention programs,” as GEO had argued,
10
      but instead held that the pertinent area of regulation for examination of the Minimum Wage Act
11
      claim was “detainee wages.” 283 F.Supp.3d at 976. Because the Court found Congress had
12
      specified detainee work rates in the past but had declined to do so for decades, and because it
13
      found no other comprehensive federal regulatory scheme addressing the issue, the Court
14
      concluded there was no field preemption. Id. at 977
15
               This case is very different. As a conceptual matter, there can be no dispute that
16
      detaining immigrants suspected of violating immigration laws for removal proceedings is an
17
      aspect of “regulation of aliens within our borders” and “admission of aliens to this country.”
18
      Toll, 458 U.S. at 10. Likewise, federal immigration detention centers, and the ability to expand
19
      or modify them as dictated by the federal government’s needs or administration of federal law,
20
      are an indisputable component of such detention. But beyond these clear concepts, the
21
      Immigration and Nationality Act explicitly includes immigration detention centers—including
22
      those leased by the federal government like the NWDC—within its purview. See 8 U.S.C.
23
      §1231(a) & (g) (addressing the detention of immigrants and places of detention). Importantly,
24
      the City does not dispute that the Immigration and Nationality Act occupies the field of federal
25
      immigration administration.
26
               By placing regulations on the NWDC, the Ordinance invades an area of law that falls in
27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 28                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
               Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 37 of 45




 1    the federal government’s purview alone. The Ordinance is thus invalid under field preemption.

 2                       2.       The Ordinance is an obstacle to accomplishing the full purpose of
                                  Congress.
 3
                Implied preemption that does not foreclose an entire field from local regulation comes
 4
      in two forms: conflict preemption and obstacle preemption. The latter exists where local law
 5
      stands as an obstacle to the “accomplishment and execution of the full purposes and objectives”
 6
      of the federal government.” English v. General Elec. Co., 496 U.S. 72, 79, 110 S.Ct 2270
 7
      (1990). Plaintiff asserts the Ordinance is invalid under obstacle preemption.24
 8
                The City responds primarily by relying on the alleged presumption against preemption,
 9
      which does not apply here. See Section II.D, above. The City further relies on Washington, 283
10
      F. Supp.3d at 978, where the Court concluded conflict and obstacle preemption did not exist.
11
      But, again, this case is different. In Washington, there was an outstanding question of factual
12
      dispute that the Court found precluded a finding of conflict or obstacle preemption on the
13
      motion to dismiss pending at that time. Id. When the Court later re-addressed the issue on
14
      summary judgment, the Court concluded that there was no conflict or obstacle because
15
      simultaneous compliance with both federal law and the Washington Minimum Wage Act was
16
      possible. Washington, 2019 WL 3565105, at *6.
17
                No so here. The Ordinance is facially unconstitutional because it prohibits (or at least
18
      burdens) any NWDC expansion or modification due to the NWDC’s zoning status on January
19
      1, 2018. Federal law dictates that the U.S. Attorney General “shall arrange for appropriate
20
      places of detention for aliens detained pending removal or a decision on removal.” 8 U.S.C.
21
      § 1231(g)(1). The Attorney General is authorized to lease a facility from a third party to
22
      accomplish this command. 8 U.S.C. § 1231(g)(2). The “full purpose and objectives” of this
23
      federal command cannot be satisfied if the existing NWDC—which is and has always been
24
      used exclusively for federal immigration detention purposes—cannot expand or undergo
25

26    24
         Plaintiff acknowledges using the term “conflict” preemption in its opening brief, as the term is sometimes used
27     to describe obstacle preemption. See U.S. v. City of Pittsburg, Cal., 661 F.2d 783, 785 (9th Cir. 1981). Plaintiff’s
       argument in its opening brief is clear that it advances obstacle preemption. Dkt. No. 50 at 21.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                                Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 29                                                                          L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                             920 Fifth Avenue, Suite 3300
                                                                                                     Seattle, WA 98104-1610
                                                                                              206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 38 of 45




 1    modifications to meet the federal government’s immigration needs, but instead is frozen in

 2    place at the Ordinance’s command. Nor can the Ordinance hinder such through its burdensome

 3    and discretionary Conditional Use Permit process.

 4                       3.       The statutory framework, structure, and purpose of federal
                                  immigration law expressly preempts any state or local law that purports
 5                                to regulate federal immigration detention facilities.
 6             The City correctly acknowledges that, when determining whether express preemption

 7    exists, courts “consider the statutory framework, as well as the structure and purpose of the

 8    statute as a whole.” City Br. at 29 (quoting Washington, 283 F.Supp.3d at 975). Here, the

 9    framework of federal immigration and detention statutes demonstrates that zoning laws are

10    preempted to the extent they apply to immigration detention centers. Specifically, Plaintiff

11    argues that federal buildings are required to only consider local zoning laws—they do not need

12    to comply with them. 40 U.S.C. § 3312(c). And even if the ordinary mean of “consider” is

13    equivalent to “comply” (it is not), any obligation to consider/comply is expressly eliminated

14    with regard to “any public building to which section 241(g) of the Immigration and Nationality

15    Act (8 U.S.C. § 1231(g))… applies.” 40 U.S.C. § 3301(b). INA Section 241(g) applies to

16    “places of detention for aliens detained” including non-federal third parties such as the NWDC.

17    California, 921 F.3d at 882 n.7 (Section 241(g) includes “both federal facilities and nonfederal

18    facilities with which the federal government contracts”). The Ordinance thus cannot impose

19    zoning restrictions on the NWDC.

20             The City argues there is no preemption because the statute that directs consideration of

21    zoning laws allegedly applies to buildings “constructed or altered by the Administration or any

22    other federal agency” only. City Br. at 30 (quoting 40 U.S.C. § 3312(c)). But the City fails to

23    “consider the statutory framework, as well as the structure and purpose of the statute as a

24    whole,” as it admits it must. City Br. at 29. The exemption from all commands in 40 U.S.C.

25    chapter 33, including the command to “consider” zoning laws, does not apply to “public

26    buildings to which section 241(g)” applies. 40 U.S.C. § 3301(b). Section 3301 separately

27    defines a “public building” as a building “which is generally suitable for use” by one or more
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 30                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 39 of 45




 1    federal agencies. 40 U.S.C. § 3301(a)(5). There is no requirement that a building be owned by

 2    the federal government to be a “public building” under Section 3301, and there is no dispute

 3    that ICE, DOJ, and other federal agency personnel physically use the NWDC to carry out

 4    immigration policy. The NWDC is thus a “public building.” Because it falls within the scope of

 5    INA Section 241(g) (8 U.S.C. §1231(g)), the NWDC is excused from even considering local

 6    zoning laws. Accord Greenwich, 901 F. Supp. at 500 (concluding that a statute limited in scope

 7    to the Postal Service, 39 U.S.C. § 401(5), preempted building regulations as to a private party

 8    because the private party was engaged in work on behalf of the Postal Service that otherwise

 9    fell within the scope of the statute).

10             E.        Plaintiff is Entitled to Injunctive and Declaratory Relief.
11             By demonstrating the unconstitutionality of the Ordinance, Plaintiff has shown it is

12    entitled to injunctive and declaratory relief. The City’s suggestion that it somehow did not have

13    notice that Plaintiff sought a declaration that the Ordinance is unconstitutional with regard to

14    the NWDC and an injunction prohibiting the Ordinance’s enforcement against the NWDC has

15    no merit – Plaintiff has sought that relief since it filed the Complaint and continued to pursue

16    that relief even after the Court concluded it had suffered no money damages. The City’s

17    apparent suggestion that no equitable relief is warranted in the face of an unconstitutional

18    ordinance is advocacy for a constitutional violation without recourse.

19                       1.       Plaintiff is entitled to injunctive relief.
20             Plaintiff has met the elements of a permanent injunction. A plaintiff is entitled to a

21    permanent injunction when it shows: “(1) that it has suffered an irreparable injury; (2) that

22    remedies available at law, such as monetary damages, are inadequate to compensate for that

23    injury; (3) that, considering the balance of hardships between the plaintiff and defendant, a

24    remedy in equity is warranted; and (4) that the public interest would not be disserved by a

25    permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S. Ct. 1837,

26    1839, 164 L. Ed. 2d 641 (2006). Courts have “equitable discretion” to grant a permanent

27    injunction. Id.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 31                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 40 of 45




 1             “It is well established that the deprivation of constitutional rights unquestionably

 2    constitutes irreparable injury.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012)

 3    (quotations and citation omitted). Because the Ordinance places unconstitutional regulations on

 4    the NWDC, which Plaintiff owns and operates under federal government supervision and

 5    contract, Plaintiff has shown it will suffer irreparable harm, and constitutional violations cannot

 6    be adequately remedied through damages. Monterey Mech. Co. v. Wilson, 125 F.3d 702, 715

 7    (9th Cir. 1997). By demonstrating the Ordinance violates the Supremacy Clause, Plaintiff has

 8    established that both the public interest and the balance of equities favor a permanent

 9    injunction. See Arizona Dream Act Coal. v. Brewer, 757 F.3d 1053, 1069 (9th Cir. 2014)

10    (granting a preliminary injunction when it is clear that it “would not be equitable or in the

11    public’s interest to allow the state … to violate the requirements of federal law, especially when

12    there are no adequate remedies available”) (citation omitted); Melendres, 695 F.3d at 1002

13    (“the public interest and the balance of the equities favor prevent[ing] the violation of a party’s

14    constitutional rights”) (quotations omitted). Undoubtedly, the public has an interest in

15    remedying constitutional violations. Thus, if the Court finds the Ordinance unconstitutional, an

16    injunction precluding enforcement against the NWDC is proper.

17                       2.       Plaintiff is entitled to declaratory relief.
18             Plaintiff is entitled to declaratory judgment because an unconstitutional ordinance must

19    be clarified and settled from uncertainty. Declaratory relief is appropriate “(1) when the

20    judgment will serve a useful purpose in clarifying and settling the legal relations in issue, and

21    (2) when it will terminate and afford relief from the uncertainty, insecurity, and controversy

22    giving rise to the proceeding.” Bilbrey by Bilbrey v. Brown, 738 F.2d 1462, 1470 (9th Cir.

23    1984). Courts have “sound discretion” to grant a declaratory relief. Id. A declaration here will

24    make clear the Ordinance’s constitutional contours, its effects on the rights of Plaintiff and the

25    NWDC, and the City’s responsibilities in enacting local laws. It will remove uncertainty,

26    insecurity, and controversy associated with the Ordinance’s unconstitutional burdens from the

27    Plaintiff as a federal contractor assisting with the execution of federal immigration policy. If
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 32                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 41 of 45




 1    the Court finds the Ordinance unconstitutional, a declaratory judgment stating as much is

 2    proper.

 3              F.       Plaintiff is Entitled to Attorneys’ Fees Under 42 U.S.C. § 1988.
 4              The City’s assertion that Supremacy Clause claims do not support a fee award under

 5    Section 1988 is of no moment because a plaintiff who prevails on a claim not cognizable under

 6    § 1983 may recover fees under § 1988 on the basis of other, pendent constitutional claims, even

 7    if they remain unadjudicated. Maher v. Gagne, 448 U.S. 122, 127, 100 S.Ct. 2570, 65 L.Ed.2d

 8    653 (1980); Westmark Dev. Corp. v. City of Burien, 504 F. App'x 560, 562 (9th Cir. 2013). In

 9    addition to its Supremacy Clause claim, Plaintiff brings Equal Protection and Due Process

10    claims under Section 1983, which provides discretionary attorneys’ fees under Section 1988.

11    See Legal Def. Grp. v. Adams, 657 F.2d 1118, 1123 (9th Cir. 1981) (“Section 1983 provides

12    liability for ... the deprivation of any rights, privileges, or immunities secured by the

13    Constitution and laws ... Section 1988 provides discretionary attorneys fees in any action or

14    proceeding to enforce a provision of sections... 1983”). Because Plaintiff’s Equal Protection,

15    Due Process, and Supremacy Clause claims are interrelated, Plaintiff can recover attorneys’

16    fees even if this Court only rules on Plaintiff’s Supremacy Clause claim. See Gerling Global

17    Reinsurance Corp. of Am. v. Garamendi, 400 F.3d 803, 808 (9th Cir.2005) (holding attorneys’

18    fees recoverable when the plaintiffs prevailed on their implied preemption claim, even though

19    separate claims that supported a fee award under Section 1988 were not adjudicated).

20              To recover fees where the plaintiff has not prevailed on a claim under Section 1988, the

21    “plaintiff must be the prevailing party on a non-fee claim that arises out of a common nucleus

22    of operative facts, and must demonstrate that the constitutional claim is substantial.” Gerling,

23    400 F.3d at 808. Plaintiff meets these requirements.

24              First, the Supremacy Clause, Due Process, and Equal Protection claims arise from the

25    same, single act: the City’s unconstitutional passage of the Ordinance. A “common nucleus of

26    operative fact” is found where “fee-supporting claims are so interrelated with non-fee claims

27    that plaintiffs would ordinarily be expected to try them all in one judicial proceeding.” Id.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 33                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 42 of 45




 1    (quotations and citation omitted). Thus, in Gerling, the plaintiffs brought claims under the no-

 2    fee Commerce Clause and fee-supporting Due Process and Equal Protection Clauses and

 3    “correctly attempted to try all of their issues in one proceeding” because they all arose from a

 4    common nucleus of operative fact – California’s attempted to enforce the Holocaust Victim

 5    Insurance Relief Act on plaintiffs. Id. at 809. Like the plaintiffs’ claims in Gerling, Plaintiff’s

 6    Supremacy Clause, Due Process, and Equal Protection claims all challenge the constitutionality

 7    of this Ordinance and its improper regulation of the NWDC. Plaintiff’s claims arise from a

 8    common nucleus of operative fact and are appropriately brought in one proceeding.

 9             Second, Plaintiff’s Equal Protection and Due Process claims are substantial. “A claim is

10    constitutionally insubstantial if it is essentially fictitious…wholly insubstantial … obviously

11    frivolous … [or] obviously without merit.” Gerling, 400 F.3d at 808 (quotations and citation

12    omitted). Although the pending motions for partial summary judgment do not address

13    Plaintiff’s Equal Protection and Due Process claims, sufficient evidence exists to demonstrate

14    they are neither “frivolous or obviously without merit,” but instead are substantial. The City

15    acknowledges the substantiality of Plaintiff’s Equal Protection claim through asserting that it

16    plans to revise the Ordinance to treat correctional facilities the same as the NWDC because of

17    Plaintiff’s Equal Protection claim. E.g. Victor Decl., Ex. A, Dkt. No. 66-1 at 2 (draft ordinance

18    proposing to revise alleged “scrivener’s error” because of “equal protection violation claim by

19    The GEO Group in its federal lawsuit against the City”); City’s Answer, Dkt. No. 10 at 12, ¶ 10

20    (asserting correction of scrivener’s error is forthcoming and, “[t]herefore, Plaintiff’s equal

21    protection claim will be rendered moot and, therefore, non-justiciable.”). Critically, the City did

22    not suggest any scrivener’s error or intent to correct the same until after Plaintiff filed its

23    lawsuit, and nearly a year and a half later, Plaintiff is still waiting. The City acknowledges that,

24    despite realizing it treated correctional facilities more favorably than the NWDC and pledging

25    to correct the issue, it did not even introduce legislation (which is less than two pages long)

26    until August 7, 2019 – after Plaintiff requested to depose the City Councilmembers and filed its

27    Motion for Partial Summary Judgment.
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                    Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 34                                                                L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                 920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 43 of 45




 1             Likewise, a Due Process claim exists if the City exhibits a sudden change in course,

 2    malice, bias, or pretext based on political animus. See Shanks v. Dressel, 540 F.3d 1082, 1089

 3    (9th Cir. 2008); Del Monte Dunes at Monterey, Ltd. v. City of Monterey, 920 F.2d 1496, 1508

 4    (9th Cir.1990). Despite postponing depositions at the City’s request, Plaintiff has submitted

 5    evidence with this brief indicating animus by the City Council towards federal immigration

 6    policies. The City has further admitted that it previously declared public support for the

 7    NWDC, City’s Answer, Dkt. No. 10 at 3, ¶¶ 13-14, which support continued until shortly

 8    before the Interim Ordinance passed. The City may dispute that this evidence proves either an

 9    Equal Protection or Due Process claim, but that is not the standard. Rather, Plaintiff must show

10    its claims are not “frivolous or obviously without merit,” which burden Plaintiff meets.

11             If Plaintiff prevails on its Supremacy Clause claim, the Court should permit Plaintiff to

12    file a separate motion seeking an award of attorneys’ fees.

13                                         III.    CONCLUSION
14             The Ordinance prohibits any detention facility from expanding or undergoing

15    modifications without a Conditional Use Permit, and prohibits the NWDC from ever securing a

16    Conditional Use Permit because it was not zoned M-1 on January 1, 2018. The Ordinance

17    places restrictions on the NWDC that do not apply to correctional facilities operated by the

18    local government, and as a practical matter, impose no restrictions on any facility other than the

19    NWDC. The Ordinance therefore imposes a direct regulation on the NWDC’s property and

20    discriminates against the lone federal detention facility in Tacoma. It is therefore invalid under

21    the Supremacy Clause’s intergovernmental immunity doctrine. Moreover, the Ordinance’s

22    attempt to regulate a federal immigration detention center is contrary to express and implied

23    restrictions on local government regulation in the area of immigration and detention. The

24    Ordinance therefore is preempted. Because the Ordinance is facially unconstitutional with

25    regard to the NWDC, Plaintiff’s dispute against the City is justiciable.

26             For these reasons, the Court should grant Plaintiff’s Motion for Partial Summary

27    Judgment and deny the City’s Cross-Motion for Partial Summary Judgment. The Court should
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                   Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 35                                                               L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                                920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 44 of 45




 1    further direct Plaintiff to file a motion seeking attorneys’ fees.

 2             DATED this 3rd day of September, 2019.

 3
                                                     By s/ Clayton P. Graham
 4

 5                                                       DAVIS WRIGHT TREMAINE LLP
                                                         Clayton P. Graham, WSBA # 38266
 6                                                       Joseph P. Hoag, WSBA #41971
                                                         Grace Thompson, WSBA #54218
 7                                                       920 Fifth Avenue, Suite 3300
                                                         Seattle, WA 98104
 8
                                                         Telephone: 206.757.8052
 9                                                       Fax: 206.757.7052
                                                         E-mail: claytongraham@dwt.com
10                                                       E-mail: josephhoag@dwt.com
                                                         E-mail: gracethompson@dwt.com
11

12                                                       and;

13                                                       III Branches Law, PLLC
                                                         Joan K. Mell, WSBA #21319
14                                                       1019 Regents Blvd. Ste. 204
                                                         Fircrest, WA 98466
15                                                       Telephone: 253.566.2510
16                                                       E-Mail: joan@3brancheslaw.com

17                                                   Attorneys for The GEO Group, Inc.

18
19

20

21

22

23

24

25

26

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                                 Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 36                                                             L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                              920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 3:18-cv-05233-RBL Document 69 Filed 09/03/19 Page 45 of 45




 1                                       CERTIFICATE OF SERVICE

 2             I hereby declare under penalty of perjury under the laws of the State of Washington

 3    and the United States that, on the date indicated below, I electronically filed the foregoing

 4    document with the Clerk of the Court using the ECF system which will send notification of

 5    such filing to the following:

 6             Steve Victor
 7             Tacoma City Attorney’s Office
               747 Market St, Ste 1120
 8             Tacoma, WA 98402-3701
               Email: svictor@ci.tacoma.wa.us
 9
               Brian C. Augenthaler
10             Michael C. Walter
11             Kimberly Waldbaum
               Keating, Bucklin & McCormack, Inc. P.S.
12             801 Second Avenue, Suite 1210
               Seattle, WA 98104-1518
13             Email: mwalter@kbmlawyers.com
                       baugenthaler@kbmlawyers.com
14                     kwaldbaum@kbmlawyers.com
15
               DATED this 3rd day of September, 2019.
16

17                                                By s/ Clayton P. Graham
                                                     Clayton P. Graham, WSBA # 38266
18
19

20

21

22

23

24

25

26

27
     RESPONSE TO CROSS-MOTION FOR SUMMARY JUDGMENT
                                                                             Davis Wright Tremaine LLP
     (3:18-CV-05233-RBL) - 37                                                         L AW O FFICE S
      4841-6561-9107v.1 0088835-000005                                          920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
